CERTAIN INFORMATION IN THIS EXHIBIT IS SUBJECT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. IN ACCORDANCE WITH RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, SUCH INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. THE LOCATION OF SUCH OMITTED INFORMATION
HAS BEEN INDICATED WITH ASTERISKS (*****).

 

AMENDED AND RESTATED

DEVELOPMENT AND LICENSING AGREEMENT

 

This Amended and Restated Development and Licensing Agreement (“Agreement”) is
made and entered into as of the 25th day of February, 2004 (the “Effective
Date”), between Tanox, Inc. (formerly known as Tanox Biosystems, Inc.),
originally a Texas corporation and reincorporated as a Delaware corporation
(“Tanox”), and Novartis Pharma AG, a company organized and existing under the
laws of Switzerland (as successor-in-interest of Ciba-Geigy Limited)
(“Novartis”). (Each of Novartis and Tanox is referred to herein individually as
a “Party” and all are referred to collectively herein as the “Parties.”)

 

R E C I T A L S:

 

WHEREAS, Tanox and Ciba-Geigy Limited (“Ciba-Geigy”) entered into that certain
Development and Licensing Agreement dated as of May 11, 1990 (the “Original D&L
Agreement”), providing for cooperation in the research, development and
commercialization of anti-IgE antibody-based treatments in humans for
IgE-mediated diseases; and

 

WHEREAS, Tanox and Ciba-Geigy also entered into that certain Loan Agreement
effective December 13, 1994 (the “Loan Agreement”), pursuant to which Ciba-Geigy
agreed to lend Tanox ***** for the construction, validation, and start-up of a
mammalian cell-culture pilot manufacturing facility located at Tanox’s facility
in Houston, Texas; and

 

WHEREAS, Genentech Inc., a Delaware corporation (“Genentech”), Genentech
International Limited, Tanox, and Ciba-Geigy entered into a certain Outline of
Terms for Settlement of the Litigations among Genentech, Genentech International
Limited, Tanox and Ciba-Geigy, dated as of July 8, 1996, relating to anti-IgE
inhibiting antibodies (the “Outline of Terms”), which contemplated that the
Parties will negotiate and enter into (a) detailed agreement(s) implementing and
completing the terms contained in the Outline of Terms; and

 

WHEREAS, Tanox and Ciba-Geigy entered into a certain Supplemental Agreement
dated as of July 8, 1996, which modified and amended the Original D&L Agreement
(the “Supplemental Agreement”); and

 

WHEREAS, subsequent to the execution of the Original D&L Agreement, the Outline
of Terms and the Supplemental Agreement, Ciba-Geigy has been succeeded by
Novartis with respect to the research, development, manufacture and
commercialization of pharmaceutical specialty products and with respect to all
the rights and obligations relevant to Ciba-Geigy under the Original D&L
Agreement, the Outline of Terms and the Supplemental Agreement, as a result of
its merger with Sandoz Ltd.; and

 

WHEREAS, certain disputes have arisen between Novartis and Genentech, on the one
hand, and Tanox, on the other hand, concerning their respective rights regarding
anti-IgE

 



--------------------------------------------------------------------------------

inhibiting monoclonal antibodies and certain lawsuits and arbitration
proceedings have been initiated by the Parties to resolve such disputes; and

 

WHEREAS, Novartis, Genentech and Tanox intend to enter into a Tripartite
Cooperation Agreement (the “TCA”) for the purpose of resolving certain of those
disputes, terminating such lawsuits and arbitration proceedings, implementing
certain aspects of the Outline of Terms and cooperating with each other with
respect to the development and commercialization of Anti-IgE Antibodies and
Anti-IgE Products (each as defined in the TCA) throughout the world on the terms
and subject to the conditions set forth in such Tripartite Cooperation
Agreement; and

 

WHEREAS, Novartis and Tanox wish to amend and restate the Original D&L Agreement
as set forth herein such that, with effect from the date hereof, this Agreement
(a) applies only to Potential Products (as defined herein) and (b) represents:
(i) all aspects of the Original D&L Agreement, as the same shall be amended
herein, related to such Potential Products; and (ii) Section 3 of the
Supplemental Agreement.

 

WHEREAS, in connection with entering into this Agreement, Tanox and Novartis
intend to enter into an Ancillary Development & Licensing Agreement which
represents: (a) all aspects of the Original D&L Agreement related to Anti-IgE
Antibodies and Anti-IgE Products in East Asia and the Rest of World (as defined
in the TCA); (b) Sections 1 and 2 of the Supplemental Agreement; and (c) all
bipartite aspects (as between Novartis and Tanox) of the Detailed Agreement
envisaged by the Outline of Terms relating to the development and
commercialization of Anti-IgE Antibodies and Anti-IgE Products in East Asia and
the Rest of World ;

 

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which is hereby acknowledged, the Parties hereto hereby agree as
follows:

 

  1. Definitions.

 

1.1 “Abandoned Product(s)” shall mean any Product(s) (including the related
Family of Antibodies and Novartis derivatives thereof) with respect to which
Novartis relinquishes its rights in one or more countries under this Agreement
in accordance with Section 6.9, at which point such Product (including the
related Family of Antibodies and Novartis derivatives thereof) shall no longer
be a “Product” under this Agreement.

 

1.2 “Affiliate” shall mean, with respect to any Person, (i) any other Person of
which the securities or other ownership interests representing fifty percent
(50%) or more of the equity or fifty percent (50%) or more of the ordinary
voting power or fifty percent (50%) or more of the general partnership interests
are, at the time such determination is being made, owned, Controlled or held,
directly or indirectly, by such Person, or (ii) any other Person which, at the
time such determination is being made, is Controlling, Controlled by or under
common Control with, such Person. As used solely in this definition, the term
“Control,” whether used as a noun or verb, refers to the possession, directly or
indirectly, of the power to direct, or cause the

 

-2-



--------------------------------------------------------------------------------

direction of, the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

1.3 “Agreement Term” shall mean the period of time commencing on the date of
execution of the Original D&L Agreement and extending on a country by country
basis until the later of: (a) *****; and (b) such time as no Product is any
longer being Developed or Commercialized hereunder by or for Novartis (or a
sublicensee of Novartis) except and unless the lack of any such activity
constitutes a material breach hereunder.

 

1.4 “Applicable Territories” shall have the meaning set forth in Section 6.7(a),
(b) or (c), as applicable.

 

1.5 “Approval” shall mean any approval, registration, license or authorization
from any Public Authority required for the manufacture, Development,
Commercialization, storage or transport of a Product (or Potential Product or
Abandoned Product, as the case may be) in any Regulatory Jurisdiction, and shall
include, without limitation, an approval, registration, license or authorization
granted in connection with any Approval application, but shall not include any
pricing approval.

 

1.6 “Antibody” shall mean any immunoglobulin protein (excluding immunoadhesins),
and any fragment, less than full-length antibody form (such as Fv, Fab, and
F(ab’)2), single-chain antibodies, and antibody conjugate bound to a toxin,
label or other moiety which, in each case, includes one or more CDRs and is
capable of immunospecific binding to an antigen, regardless of the method or
means by which such immunoglobulin protein, fragment, less than full-length
antibody form, single-chain antibody or antibody conjugate is produced.

 

1.7 “Capture Period” shall mean the period of time commencing on the date of
execution of the Original D&L Agreement and extending until *****.

 

1.8 “Commercialize” shall mean to promote, market, use for commercial purposes,
import, export, distribute and sell or offer to sell (including, without
limitation, obtain pricing approvals), or to conduct any post-marketing clinical
trial or Phase IV clinical trial (other than any post-marketing clinical trial
or Phase IV clinical trial intended to support expanded labeling or required to
satisfy requirements of a Public Authority in connection with any Approval), or
to the extent permitted under this Agreement, to have any of those things done,
and “Commercialization” shall have a corresponding meaning.

 

1.9 “Commercially Reasonable Efforts” shall mean, as applied to a Party or
Parties, those efforts and diligence (including the deployment of resources)
that would be typically exercised by a company in the business of developing and
selling biopharmaceutical products which is pursuing the development,
manufacture or commercialization of products similar or comparable to the
Products *****.

 

1.10 “Control” or “Controlled” means owned or in-licensed from a Third Party or
an Affiliate with the ability to grant access to or a license or sublicense
hereunder without violating the terms of any agreement or other arrangement with
any Third Party.

 

-3-



--------------------------------------------------------------------------------

1.11 “Co-Marketing” shall mean the separate Commercialization of Product(s) by
each Party in East Asia, in accordance with Section 8.2(a), under a separate
trademark, chosen by each Party.

 

1.12 “Co-Promotion” shall mean the joint Commercialization of Product(s) in
accordance with Sections 8.2(b) and 8.3(a)(i) and (b) by both Parties under the
same trademark.

 

1.13 “Co-Promotion EA Territories” shall mean those countries in East Asia where
Co-Marketing is prohibited but where Co-Promotion is permitted under applicable
Legal Requirements.

 

1.14 “Develop” shall mean to develop, to use for development purposes, or to
conduct clinical trials, in each case in support of any Approval application,
including without limitation, any post-marketing clinical trial or Phase IV
clinical trial intended to support expanded labeling or to satisfy requirements
of a Public Authority in connection with any Approval, or to the extent
permitted under this Agreement, have any of those things done, and “Development”
and “Developing” shall have a corresponding meaning.

 

1.15 “Development Costs” shall mean an amount equal to:

 

(a) *****

 

*****.

 

1.16 “Dispute” shall mean any dispute, controversy or claim arising on or after
the Effective Date out of or in connection with this Agreement, or the Parties’
activities hereunder *****.

 

1.17 “East Asia” shall mean the territories of Taiwan, Hong Kong, Singapore,
China, South Korea and (to the extent permitted by applicable law) North Korea.

 

1.18 “Effective Date” shall have the meaning set forth in the introductory
paragraph to this Agreement.

 

1.19 “Exclusive Rights” shall mean rights granted hereunder where the licensee
has the right to exercise such rights to the exclusion of all others, including,
without limitation, the licensor.

 

1.20 “Exclusive Territories” shall mean all countries of the world except the
Semi-exclusive Territories.

 

1.21 “Exclusively Licensed Tanox Patent” shall mean (a) each of the patents and
patent applications listed on Exhibit A, as such Exhibit is amended from time to
time pursuant to Section 2.2 of this Agreement, together with (b) any patents
issuing therefrom or claiming priority back thereto, including any foreign
counterparts thereof, (c) any substitutions, continuations,
continuations-in-part, divisions, reissues, re-examinations, renewals, or
extensions of any of the foregoing.

 

-4-



--------------------------------------------------------------------------------

1.22 “Family of Antibodies” shall mean, with respect to any Product, the other
Antibodies *****; provided, however, that Family of Antibodies shall in any
event exclude all Anti-IgE Antibodies and Anti-IgE Products (each as defined in
the TCA),*****.

 

1.23 “Field” shall mean anti-IgE Antibody-based treatments in humans for
IgE-mediated reactions *****.

 

1.24 “Generated” shall mean: (i) in the case of subject matter and inventions
claimed in patents and patent applications, invented; and (ii) in the case of
know-how, developed or conceived.

 

1.25 *****

 

1.26 “Invented” shall mean invented in accordance with US patent laws.

 

1.27 “Know-How” shall mean any and all technical data, test results, techniques,
specifications, designs, processes, information, materials, biological
materials, such as plasmids, vectors, DNA sequences, organisms, cell lines, and
antibodies, samples and other information Controlled by Tanox or Novartis during
the Agreement Term which (i) relate to Product(s) or Abandoned Product(s),
including, without limitation, its chemical, biological, pharmacological,
toxicological, nonclinical and clinical data, formulations, specifications
and/or usage, or (ii) relate to processes, techniques and specifications for the
manufacture of Product(s) or Abandoned Product(s), including, without
limitation, preparation, synthesis, culture, recovery and purification and
quality control processes, techniques and specifications. Know-How shall not
encompass Patent Rights.

 

1.28 “Legal Requirements” shall mean all applicable laws, statutes, ordinances,
codes, rules, regulations, published standards, permits, judgments, decrees,
writs, injunctions, rulings, orders and other requirements of any Public
Authority.

 

1.29 “Major Country” shall mean and include the following countries:*****.

 

1.30 “Net Profits” and “Net Losses” with respect to a given territory shall be
calculated as agreed by the Parties in the financial appendix to be agreed as
set forth in Section 8.3(a), but in any event in a manner generally consistent
with corresponding definitions pursuant to the Financial Appendices to the TCA
and the Ancillary D&L Agreement except as otherwise expressly set forth herein
and except as circumstances may otherwise reasonably require.

 

1.31 “Net Sales” shall mean the gross amount recorded by Novartis, its
Affiliate(s) or sublicensees, in accordance with Generally Accepted Accounting
Principles or International Accounting Standards, whichever is applied by
Novartis, its Affiliates or sublicensees in preparing financials statements for
such jurisdiction (in each case, consistently applied) and Novartis
then-standard and documented accounting practices, on sales (excluding
distribution of samples) of Product(s) to Third Parties less the sum of (A) and
(B) with respect to a given time period for calculating Net Sales, where:

 

A. is a provision for such time period, reasonably determined by Novartis, its
Affiliates and sublicensees for sales of Products under Generally

 

-5-



--------------------------------------------------------------------------------

Accepted Accounting Principles or International Accounting Standards, whichever
is applied by Novartis, its Affiliates or sublicensees in preparing financials
statements for such jurisdiction (in each case, consistently applied), which
provision is reasonable and customary in the industry, for *****; and

 

B. is a periodic adjustment of the provision determined in (A) (whether positive
or negative) to reflect amounts actually incurred by Novartis, its Affiliates
and sublicensees, as the case may be, for items ***** in clause (A) as such
items were reported in a given previous period (such adjustment to be made
within ***** of when the applicable amounts were actually incurred).

 

Deductions in the calculation of Net Sales shall not include *****.

 

1.32 “Patent Rights” shall mean any patent applications or patent(s) (including
inventor’s certificates) throughout the world owned or Controlled by Tanox or
Novartis during the Agreement Term the claims of which cover a Product or
Abandoned Product (including, in each case, its related Family of Antibodies and
Novartis derivatives thereof, if any) or its manufacture, use, or sale,
including any substitutions, supplemental patent certificates, continuations,
continuations-in-part, divisions, reissues, re-examinations, renewals, or
extensions of the terms thereof.

 

1.33 “Person” shall mean an individual, corporation, partnership, trust,
business trust, association, joint stock company, joint venture, sole
proprietorship, unincorporated organization, governmental authority or any other
form of entity not specifically listed herein.

 

1.34 *****.

 

1.35 “Potential Product(s)” shall mean (a) any Antibodies ***** Invented and
synthesized by Tanox during the Capture Period or Invented and synthesized by a
Third Party during the Capture Period and Controlled by Tanox, together with all
Antibodies within the same Family of Antibodies as any such Antibodies and (b)
any human pharmaceutical formulation containing or comprising such an Antibody
described in (a), either alone or in combination with other active or inactive
ingredients, components or materials (which such ingredients, components and
materials are not IgE inhibiting Antibodies) in the same formulation as such
Antibody; provided, however, that Potential Products shall in any event exclude
all Anti-IgE Antibodies and Anti-IgE Products (each as defined in the TCA) and
any Abandoned Products.*****

 

1.36 “Potential Product Report” shall have the meaning given thereto in Section
2.1.

 

1.37 “Product(s)” shall mean: (a) such Potential Products as are added to
Exhibit B after the date hereof pursuant to Section 2.1; (b) any Antibody within
the same Family of Antibodies as such Potential Products; and (c) any Antibody
which is Invented and synthesized by Novartis and either ***** provided,
however, that Products shall in any event exclude all Anti-IgE Antibodies and
Anti-IgE Products (each as defined in the TCA).

 

-6-



--------------------------------------------------------------------------------

1.38 “Public Authority” shall mean any supranational, national, regional, state
or local government, court, governmental agency, authority, board, bureau,
instrumentality or regulatory body.

 

1.39 “Regulatory Jurisdiction” shall mean any jurisdiction in which Approval for
manufacturing, Developing or Commercializing a Product is required.

 

1.40 “Required Third Party Rights” shall mean such Third Party intellectual
property rights as are necessary for, or material to, the Development,
manufacture or Commercialization of any Product pursuant to this Agreement.

 

1.41 “Royalty Period” shall mean the period of time commencing on the date of
execution of the Original D&L Agreement and extending on a country-by-country
basis and Product-by-Product basis (with “Product-by-Product” measured by
reference to whether separate Approvals are required for the Products to be
compared) until the later of (a) the last to expire of a Valid Claim of an
Exclusively Licensed Tanox Patent Controlled by Tanox which would be infringed
by the import, manufacture, use or sale of the applicable Product actually
manufactured or Commercialized in such country and (b) the expiry of ***** from
the day of the first commercial sale of the applicable Product actually
manufactured or Commercialized in the applicable country.

 

1.42 “Semi-Exclusive Rights” shall mean rights granted hereunder where the
licensee has the right to exercise such rights to the exclusion of all others
but shall not have the right to exclude the licensor (or its sublicensees as
permitted hereunder).

 

1.43 “Semi-exclusive Territories” shall mean the U.S.A. and East Asia.

 

1.44 “Settlement and Cross-License Agreement” shall mean the Settlement and
Cross-License Agreement between Genentech and Tanox amended and restated as of
the Effective Date hereof.

 

1.45 “Third Party(ies)” shall mean any Person other than a Party to this
Agreement or its Affiliate(s).

 

1.46 “United States” or “U.S.A.” shall mean the United States of America, its
territories and possessions.

 

1.47 “Valid Claim” shall mean a then-existing claim of an issued and unexpired
Patent Right that has not been held invalid, unpatentable or unenforceable by a
decision of a governmental body or court of competent jurisdiction, that is
unappealable or unappealed within the time allowed for appeal, and that has not
been rendered unenforceable through disclaimer or otherwise.

 

1.48 Other commonly used terms or abbreviations, such as Food and Drug
Administration (“FDA”), Phase I Phase II, Phase III, Investigational New Drug
Application (“IND”), Biologics License Application (“BLA”) and Establishment
License Application (“ELA”), shall mean or have the meanings indicated in the
United States Food, Drug and Cosmetic Act and applicable regulations promulgated
thereunder, and all such terms or

 

-7-



--------------------------------------------------------------------------------

abbreviations shall apply equally, as applicable, to any counterpart or
equivalent agencies or activities in countries outside the U.S.A.

 

  2. Scope of Agreement and Independent Development.

 

2.1 Identification of Products Covered by This Agreement. Prior to initiating
human clinical trials of any Potential Product during the term of this
Agreement, Tanox shall disclose such Potential Product to Novartis under a
Potential Product Report and make such Potential Product available to Novartis
for Development and Commercialization hereunder, all in accordance with the
provisions of this Section 2.1 and other applicable terms and conditions of this
Agreement. Tanox shall provide written notice to Novartis not less than *****
prior to the delivery of each Potential Product Report. ***** If Novartis
desires to pursue the Development and Commercialization of such Potential
Product on the terms and conditions set forth in this Agreement, it must notify
Tanox in writing within *****of receipt of the complete Potential Product
Report, in which case such Potential Product shall be added to Exhibit B and
deemed to be a Product (and no longer a Potential Product) subject to this
Agreement. *****

 

2.2 Addition of Exclusively Licensed Patents. If Novartis elects to pursue the
Development and Commercialization of a Potential Product in accordance with the
foregoing, any Patent Rights covering such Potential Product (or its import,
manufacture, use or sale) which are listed by Tanox in the respective Potential
Product Report shall thereupon automatically be added to Exhibit A and become
Exclusively Licensed Tanox Patents. Furthermore, in the event Novartis desires
to add to Exhibit A (and thus to become Exclusively Licensed Tanox Patents)
other Patent Rights not yet within the Exclusively Licensed Tanox Patents which
are Controlled by Tanox, Novartis may do so by providing written notice thereof
to Tanox, subject to any licenses Tanox may have granted to Third Parties in the
interim. Upon the giving of such notice, the applicable Patent Rights shall
thereupon become Exclusively Licensed Tanox Patents (but the license thereto
shall still be subject to any licenses Tanox may have granted to Third Parties
in the interim, or any licenses Tanox may grant outside the Field at any time).

 

2.3 Tanox’s Right of Independent Development.

 

(a) In the event that Novartis does not notify Tanox that it desires to pursue
Development and Commercialization of any Potential Product within the *****
period referred to in Section 2.1, Tanox will have the right to pursue
Development and Commercialization of such Potential Product (including the
related Family of Antibodies) on its own and without any further obligation to
or by Novartis; subject, however, to the right of first refusal of Novartis to
license such Potential Product(s) as provided under Section 12 of this Agreement
in the event Tanox elects to out-license any of its rights to such Potential
Product(s). Novartis shall not use for any purpose any proprietary or
confidential information, data or know how set forth in, or provided by Tanox in
connection with, any Potential Product Report with respect to a Potential
Product which Novartis declines to pursue under Section 2.1 hereunder, and,
unless the Parties agree otherwise, shall return to Tanox all copies of such
Potential Product Report and certify to Tanox the destruction of all reports
generated by Novartis which incorporate any information included in such
Potential Product, except, in each case for one copy of each such report which
shall be maintained by Novartis in its legal files (to be used solely for
purposes of confirming compliance by the Parties with the terms and conditions
of this

 

-8-



--------------------------------------------------------------------------------

Agreement). The information, data and know how included in any Potential Product
Report with respect to a Potential Product which Novartis declines to pursue
under Section 2.1 hereunder shall otherwise be subject to the nondisclosure
provisions of Section 11, subject, however, to the provisions of Section 3.1(b).
For the avoidance of doubt, no right or license is provided hereunder from Tanox
to Novartis for Novartis to use, modify or make Potential Products that do not
become Products hereunder.

 

(b) Notwithstanding any other provision of this Section 2.3, in no event shall
Tanox’s right of independent Development and Commercialization apply to any
Antibody which is within the same Family of Antibodies as any Product
(excluding, for the avoidance of doubt, any Product that becomes an Abandoned
Product).

 

(c) *****.

 

  3. Grant of Licenses; Sublicense Rights; Representations.

 

3.1 Licenses to Novartis.

 

(a) Subject to the other provisions of this Agreement, Tanox grants to Novartis
a world-wide license under its Know-How and Patent Rights, with the right to
grant sublicenses, to make, have made, import, use, sell and offer to sell the
Product(s) for use in the Field during the Agreement Term. Said license shall
grant Exclusive Rights with respect to Exclusively Licensed Tanox Patents in the
Exclusive Territories and shall grant Semi-exclusive Rights with respect to
Exclusively Licensed Tanox Patents in the Semi-exclusive Territories, and in
each case, such exclusivity will extend to all Antibodies within the definition
of the applicable Product. Except as otherwise set forth in the preceding
sentence, the license grant in this Section 3.1 shall be non-exclusive. For the
avoidance of doubt, subject to and except as provided for in any agreements with
Third Parties in existence as of the Effective Date, Tanox shall not grant to
any Third Parties any rights in the Field under any Exclusively Licensed Tanox
Patent, other than with respect to: (i) any Potential Product which is not
accepted by Novartis for Development and Commercialization hereunder; and (ii)
any Product which becomes an Abandoned Product. *****

 

(b) *****.

 

3.2 Licenses to Tanox.

 

(a) Subject to the other provisions of this Agreement, Novartis grants to Tanox
a license under its Know-How and Patent Rights, with the right to grant
sublicenses to Affiliates of Tanox (and to Third Parties in East Asia to the
extent contemplated in any plan developed by the Project Steering Committee or
Working Group hereunder), to make, have made, import, use, sell and offer to
sell the Product(s) for use in the Field during the Agreement Term. Said license
shall be limited to the Semi-exclusive Territories, shall grant Semi-exclusive
Rights in said Semi-exclusive Territories. Notwithstanding the foregoing,
Tanox’s rights under the foregoing licenses shall be limited to: (i) Development
activities to be conducted by Tanox as agreed by the PSC (or the Parties)
hereunder; (ii) the manufacture of preclinical, Phase I and Phase II(a)
requirements of Products, and in the event that Novartis elects under Section
7.4(a) to have Tanox manufacture one or more Products, then also to the
manufacture of Phase II(b),

 

-9-



--------------------------------------------------------------------------------

Phase III and commercial requirements for such Products; (iii) Commercialization
activities in East Asia only to the extent that Tanox is Co-Marketing or
Co-Promoting a Product as set forth in Sections 8.2(a) and (b) respectively; and
(iv) Commercialization activities in the USA only to the extent Tanox elects to
actively participate in the Co-Promotion of the applicable Product as set forth
in Section 8.3(a)(i) and (b).

 

(b) *****

 

(c) Subject to the other provisions of this Agreement, Novartis grants to Tanox
a license under its Know-How and Patent Rights, with the right to grant
sublicenses, to make, have made, import, use, sell and offer to sell Abandoned
Product(s). The foregoing license shall grant Exclusive Rights for a given
Abandoned Product in the Applicable Territories for such Abandoned Product and
no rights outside the Applicable Territories for such Abandoned Product;
provided however, where the Abandoned Product is no longer being Developed or
Commercialized by Novartis in any country, the Novartis Patent Rights included
in the foregoing license shall be limited to those that cover the Abandoned
Product in the form that existed or was contemplated to exist at the time of
abandonment.

 

3.3 Sublicense Agreements. All permitted sublicenses hereunder shall be subject
to the applicable terms and conditions of this Agreement and shall be made
pursuant to written sublicense agreements that protect the rights of the
licensor hereunder to at least the same extent as protected in this Agreement.
*****

 

3.4 Third Party Participation.

 

(a) Novartis shall warrant the performance of any and all rights and obligations
of this Agreement by its Affiliate(s) and/or sublicensees. Tanox shall warrant
the performance of any and all rights and obligations of this Agreement by its
Affiliate(s) and/or any sublicensee permitted pursuant to Section 3.2(c) above.

 

(b) Tanox agrees, if Novartis so requests, to enter into a separate agreement
with any Affiliate(s) of Novartis granting a license in accordance with the
provisions of this Agreement. Such agreement shall incorporate all of the terms
of this Agreement to the extent that they are applicable. Novartis shall
guarantee the performance of any and all responsibilities of the Affiliate(s)
under such separate agreement.

 

(c) Additionally, the Parties may by mutual written consent, license rights
granted or retained under this Agreement to a Third Party to manufacture the
commercial supply of Product(s) for itself and/or the other Party.

 

3.5 Certain Representations. Each Party represents and warrants to the other
that it is the owner of, or has exclusive rights to Commercialize, with the
right to grant the licenses granted by it hereunder to its respective Patent
Right(s) and Know-How and has not assigned, conveyed or otherwise encumbered by
any agreement, either oral or written, any right, title or interest in and to
the respective Patent Rights and Know-How which would be inconsistent with the
rights granted hereunder, except as set forth in the TCA and in the JCA (as it
existed prior to the date hereof). Each Party warrants that it is free to enter
into this Agreement and is free to carry out all of its obligations under this
Agreement. Tanox represents and

 

-10-



--------------------------------------------------------------------------------

warrants that, as of the Effective Date, Tanox has not entered into any
agreements to license any Exclusively Licensed Tanox Patents within the Field
except pursuant to the TCA and pursuant to the “Ancillary Agreements” and
“Related Agreements” as such terms are defined in the TCA.

 

3.6 Disclaimers. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES
MAKE NO, AND HEREBY DISCLAIM ALL, OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

  4. Project Steering Committee / Working Groups

 

4.1 Oversight of Development and Commercialization. Subject to the express
provisions of this Agreement and Section 4.4 below, the Parties’ manufacture,
Development and Commercialization (other than Co-Marketing (if any)) of Products
and their cooperation with respect thereto will be subject to the governance,
approval, direction and oversight of the committees and working groups described
in this Article 4. ***** For the avoidance of doubt, in the event that the
Parties Co-Market any Product in any of the Semi-exclusive Territories, the
provisions of this Section 4 shall not apply with respect to the Co-Marketing of
such Product in such country, other than with respect to the conduct of Phase IV
clinical trials.

 

4.2 Project Steering Committee.

 

(a) The Parties’ cooperation hereunder shall be overseen by a Project Steering
Committee which shall be formed as soon as reasonably practicable upon
acceptance of the first Potential Product (if any) by Novartis pursuant to
Section 2.1 and to which each Party shall be entitled to appoint up to
*****representatives. A member of the Project Steering Committee appointed by
Novartis shall assume the chairmanship of this Project Steering Committee. *****
Notwithstanding the foregoing but without limiting any obligations expressly
provided for in this Agreement, no action may be taken by the Project Steering
Committee to impose or increase upon either Party financial or any other
obligations not expressly contained in this Agreement except with the prior
written consent of such Party.

 

(b) The Project Steering Committee shall:

 

(i) agree from time to time on the Development and detailed working program
(including timetable) to be carried out and the budgets thereto, whereby the
Project Steering Committee shall set up the priorities and determine various
tasks of each Party as hereinafter described;

 

(ii) coordinate and monitor the progress of such Development work;

 

(iii) provide for a free exchange of any relevant information and results
relating to the Development work under this Agreement, in each case (i), (ii)
and (iii) subject to the terms of this Agreement; and

 

(iv) facilitate the implementation of Commercialization (other than
Co-Marketing) of Products in accordance with this Agreement and approve any
Phase IV

 

-11-



--------------------------------------------------------------------------------

clinical trials proposed to be conducted in any country in which the Parties are
Co-Marketing the applicable Product.

 

(c) As necessary or required, the Project Steering Committee shall hold meetings
at intervals and locations to be mutually agreed upon, but at least once a year
following its formation. Meetings of the PSC may be held in person or in
reasonable manner including, without limitation, by telephone or video
conference. The results of such meetings shall be recorded in writing. The
minutes shall be approved and signed by or on behalf of both Parties. The
minutes to the meetings shall be marked as “Confidential” and shall be subject
to the secrecy obligations and restrictions on use as per Section 11
hereinafter.

 

4.3 Working Groups.

 

(a) Upon its formation, the PSC shall establish Working Groups which shall be
responsible for proposing a detailed development plan (setting forth the
different steps and time frames, as well as the budget for the Parties’
respective activities for the Development of Products) to the Project Steering
Committee. After approval of the development plan by the Project Steering
Committee, which must occur in a timely way so as not to impede the progress of
the Working Groups, the Working Groups shall coordinate and implement all
day-to-day activities of the Parties, respectively, under this Agreement. The
Working Groups shall work openly and cooperatively and shall meet periodically
as the Parties reasonably determine may be necessary, to coordinate research,
preclinical and clinical development, process development and production, and
other activities conducted by the Parties according to the objectives and
priorities of the cooperation under this Agreement. The results of such meetings
shall be recorded in writing. The minutes shall be approved and signed by both
Parties’ project leaders. The minutes shall be marked as “Confidential” and
shall be subject to the secrecy obligations and restrictions on use as per
Section 11 hereinafter.

 

(b) The Working Groups shall include those of its employees that each Party
reasonably determines to be necessary or appropriate (such employees may
participate in more than one Working Group which, unless requested by a Party,
need not include an equal number of each Party’s expert employees). Decisions of
the Working Groups shall be by mutual agreement of the Parties, with any
disputes to be resolved by the Project Steering Committee.

 

(c) The Working Groups shall initially include the following and such other
Working Groups as may be agreed from time to time by the Project Steering
Committee:

 

(i) Clinical Development Group - The Clinical Development Group shall be
responsible for proposing the clinical development plans for any Products,
including IND-enabling toxicology studies, to the Project Steering Committee,
supervising all clinical activities with respect to any Products, and
coordinating and implementing the clinical trials and regulatory submissions in
connection with those various clinical trial activities. The Clinical
Development Group shall report to the Project Steering Committee from time to
time the results of Development activities for review and for decisions on
subsequent activities.

 

-12-



--------------------------------------------------------------------------------

(ii) Process Development and Production (PDP) Group—The PDP Group shall be
responsible, as necessary from time to time, for proposing the process
development and production activities with respect to any Products to the
Project Steering Committee supervising such activities, and coordinating and
implementing initial, adaption and scale-up activities. The PDP Group also shall
support with its activities the clinical development process for any Products.
The PDP Group shall report to the Project Steering Committee from time to time
the results of the work performed for decisions on subsequent activities.

 

4.4 Other Committees. As Products proceed through Development and
Commercialization, the Parties agree to expand the functions and
responsibilities of the PSC and Working Groups by amendment in writing the
governance mechanisms provided herein as may be reasonably necessary to
facilitate such Development and Commercialization of Products, including without
limitation, creation of new Working Groups.

 

  5. Exchange of Information.

 

5.1 Exchange. Subject to the confidentiality provisions of Section 11, Tanox and
Novartis shall each share with the other such of their Know-How as may be
reasonably required for the performance of the other’s obligations or the
exercise of the other’s rights hereunder. If necessary, each Party also shall
provide such information to the other, to the extent reasonable, in suitable
form for regulatory approval and registration purposes. Tanox shall not be
obligated to share or provide any of the foregoing with respect to Abandoned
Products where the Applicable Territory for such Abandoned Product is worldwide.
Subject to Sections 3.1(b) and 3.2(b), Know-How that is subject to the
confidentiality obligations of Section 11 received by each Party from the other
shall only be used for the Development, manufacture and Commercialization of
Product(s) or Abandoned Products (with respect to Tanox, as applicable), except
with the express written consent of the other Party.

 

5.2 Role of Committees. The Project Steering Committee and Working Groups, as
described in Section 4, shall be responsible for the exchange of Know-How
between Tanox and Novartis.

 

5.3 Patent Matters.

 

(a) Each Party shall be deemed for the purposes of this Agreement to solely own
all intellectual property (other than trademarks and domain names, but
including, without limitation, patents, patent applications, extensions,
supplementary patent certificates, reissues, renewals, divisions, continuations
or continuations-in-part, proprietary information, trade secrets (including,
without limitation, customer lists and marketing and sales information), and
inventions) which is Generated by that Party (on its own and/or with its
Affiliates and/or with the other Party and/or with a Third Party ) (with such
Party being the “Developing Party”) relating to the manufacture, development,
use, marketing, promotion or sale of any Product *****

 

(b) All intellectual property (other than trademarks and domain names, but
including, without limitation, patents, patent applications, extensions,
supplementary patent

 

-13-



--------------------------------------------------------------------------------

certificates, reissues, renewals, divisions, continuations or
continuations-in-part, proprietary information, trade secrets (including,
without limitation, customer lists and marketing and sales information), and
inventions) Generated jointly by the Parties hereunder (i.e., an invention in
which one or more inventors from each Party, including individuals obliged to
assign or transfer an invention to a Party, have made an inventive contribution
as determined by United States patent Legal Requirements) under this Agreement
or the Original D&L Agreement *****, and any patent applications and patents
thereon, shall be jointly owned by the Parties.

 

(c) Each Party will obtain ***** its Patent Right(s) covering the Product(s) in
each country in which such Party believes patent protection to be appropriate.
Not later than ***** before the expiration date of the priority year of the
filing of any foreign patent applications, the Party holding the patent
application shall advise the other Party as to those countries where it does not
intend to timely file for patent protection and will offer at the same time in
writing to file in the remaining countries suggested by the other Party
corresponding patent applications within such applicable priority year on such
other Party’s behalf and cost. ***** The Parties will communicate to each other,
not later than ***** after the filing thereof, the text of any priority patent
applications covering subject matter Invented hereunder which are filed or
notice of intention to abandon any such application so as to permit the other
Party to assume prosecution of same *****.

 

  6. Development and Regulatory Activities.

 

6.1 Development of Products Generally. Novartis shall use Commercially
Reasonable Efforts to Develop Products worldwide and Tanox shall use
Commercially Reasonable Efforts to Develop Products in East Asia; provided,
however, that notwithstanding the definition of “Products” hereunder (but
without limiting the generality of the foregoing obligation) ***** Subject to
the express provisions of this Agreement, all decisions with respect to the
selection of Products and respective indications for Development and
Commercialization worldwide shall be made through the Project Steering Committee
(the “PSC”) and/or other applicable committees as described in Article 4 of this
Agreement *****. Without limiting the foregoing, Novartis shall consult with
Tanox, through the PSC and applicable Working Group(s) regarding its plans for,
and activities with respect to, the Development of Products in the U.S.A. and
shall advise Tanox, through the applicable Working Group(s) regarding its plans
for, and activities with respect to, the Development of Products in the
Exclusive Territories.

 

6.2 Development Activities in East Asia.

 

(a) Tanox shall have the primary responsibility for, and shall use Commercially
Reasonable Efforts in, planning and conducting, in consultation with Novartis,
such Development activities in countries in East Asia relating to Products as
are agreed by the Project Steering Committee, at the direction of and under the
oversight of the Clinical Development Group and in accordance with applicable
work program, if any. Novartis shall assist and conduct such additional
Development activities for countries in East Asia relating to Products as are
agreed by the Project Steering Committee, at the direction of and under the
oversight of the Clinical Development Group and in accordance with applicable
work program, if any. Subject to the foregoing, each Party’s responsibilities
with respect to such Development in countries in East Asia, and any work
programs relating thereto, will be determined by the

 

-14-



--------------------------------------------------------------------------------

Project Steering Committee. Development activities in East Asia shall be subject
to review and approval by the Project Steering Committee as set forth in Article
4 above, and protocols for clinical trials and other studies with respect to any
Product in East Asia shall be subject to review and approval by the Clinical
Development Group and the Project Steering Committee.

 

(b) Subject to the terms of this Agreement, Novartis shall be the official
holder of the Approvals for Products in Co-Promotion EA Territories and will
have primary responsibility for, and shall use Commercially Reasonable Efforts
in, planning and conducting, with input from and in consultation with Tanox, all
post-marketing clinical trials or Phase IV clinical trials intended to support
expanded labeling or required to satisfy requirements imposed by a Public
Authority in connection with any Approval of Products in Co-Promotion EA
Territories. The Project Steering Committee shall decide which Party (or in the
case of Novartis, its Affiliate designee) has primary responsibility for
planning and conducting Phase IV clinical trials (other than any post-marketing
clinical trial or Phase IV clinical trial intended to support expanded labeling
or required to satisfy requirements imposed by a Public Authority in connection
with any Approval). The Project Steering Committee will determine which of
Novartis (or its Affiliate designee) or Tanox shall have the primary
responsibility for planning and conducting all other clinical trials of Products
in Co-Promotion EA Territories.

 

(c) For Co-Marketing EA Territories, subject to Section 6.2(a) above, the
Parties shall reasonably agree upon a fair and appropriate arrangement for
Development of the applicable Products and for obtaining necessary Approvals
with respect thereto, based on the model of an arms length arrangement between
two parties separately bringing to market the same product in the same country
under separate trademarks, but in any event with the goal of finding the fastest
and most efficient manner of obtaining Approval for such Product and of
facilitating global coordination for worldwide Development of such Product.

 

(d) Tanox and Novartis shall *****, and the Parties shall reasonably agree on an
appropriate process for reimbursement, as applicable, of such costs.

 

6.3 Development Activities in the U.S.A.

 

(a) Novartis shall be responsible for, and shall use Commercially Reasonable
Efforts in, planning and conducting such Development activities for the U.S.A.
relating to Products as are agreed by the Project Steering Committee, at the
direction of and under the oversight of the Clinical Development Group and in
accordance with applicable work programs, if any. Development activities in the
U.S.A. shall be subject to review and approval by the Project Steering Committee
as set forth in Article 4 above, and protocols for clinical trials and other
studies with respect to any Product in the U.S.A. shall be subject to review and
approval by the Clinical Development Group and the Project Steering Committee.

 

(b) Subject to the terms of this Agreement, Novartis, as official holder of the
Approvals for Products in the U.S.A., will have primary responsibility for, and
shall use Commercially Reasonable Efforts in, planning and conducting, with
input from and in consultation with Tanox, all post-marketing clinical trials or
Phase IV clinical trials intended to support expanded labeling or required to
satisfy requirements imposed by a Public Authority in connection with any
Approval of Products in the U.S.A. The Project Steering Committee shall

 

-15-



--------------------------------------------------------------------------------

decide which Party (or in the case of Novartis, its Affiliate designee) has
primary responsibility for planning and conducting all other clinical trials of
Products in the U.S.A.

 

(c) *****.

 

6.4 Development Activities in Exclusive Territories. Novartis shall be
responsible for, and shall use Commercially Reasonable Efforts in, planning and
conducting all Development activities relating to Products in the Exclusive
Territories; provided, however, that Novartis shall advise Tanox, through the
Development Working Group, regarding its plans for, and activities with respect
to, the Development of Products in the Exclusive Territories. All Development
Costs incurred by Novartis in Developing Products for the Exclusive Territories
will be borne*****.

 

6.5 Sharing of Development Results. Each Party shall share with the other
through the PSC or appropriate Working Group, the results of Development
activities with respect to Products undertaken by such Party as contemplated by
this Agreement.

 

6.6 Regulatory Activities.

 

(a) With respect to regulatory activities in all countries that are not
Co-Marketing EA Territories:

 

(i) Novartis shall use Commercially Reasonable Efforts to apply for, obtain and
maintain any Approvals and any other licenses, permits, approvals or
registrations as may be required by the FDA or any other relevant Public
Authority for Commercializing Products in the United States and in such other
countries in the world as Commercially Reasonable Efforts would require;

 

(ii) Both Parties will have full access to all submissions to, including
clinical studies and other supporting information, and communications with, the
FDA and foreign counterparts thereof relating to the Product(s), and each Party,
or its Affiliate(s) (or in the case of Novartis and at its discretion,
sublicensees), shall have the irrevocable right to refer to and cross-reference
in accordance with applicable Legal Requirements all such documents for purposes
of obtaining an Approval for a Product in a Co-Marketing EA Country (to the
extent Tanox is applying for an Approval for such Product in accordance with
Sections 6.2(c) and 6.6(b)) or an Abandoned Product;

 

(iii) Except as otherwise agreed by the Project Steering Committee or as
required by Legal Requirements, Novartis shall comply with all regulatory
requirements, and shall maintain all government agency contacts, relating to the
Products; such activities shall include maintaining and updating any Approvals,
the development and submission of Approval Applications for new indications (if
any, and after approval by the Project Steering Committee), the reporting of any
adverse incidents or drug reactions to the FDA or other Public Authority, and
the filing with the FDA or other Public Authority of any promotional and other
materials as may be necessary to comply with Legal Requirements;

 

-16-



--------------------------------------------------------------------------------

(iv) Tanox shall cooperate with Novartis to obtain and maintain the
effectiveness of any Approvals and any licenses, permits, approvals or
registrations obtained in connection with the performance of this Agreement,
including by providing materials, information and necessary personnel in
connection with regulatory approval functions; and

 

(v) Subject to Sections 6.2(c) and 6.6(b)with respect to Co-Marketing (if any)
in East Asia, Novartis will hold all Approvals for Products, subject to: (A)
providing Tanox, promptly on Novartis’ receipt thereof, with copies of all
material Products licensing/regulatory affairs correspondence and materials with
respect to Approval activities in the USA or the Co-Promotion EA Territories;
(B) promptly notifying Tanox of any meetings or material communications between
Novartis and the FDA or other regulatory agency in the Co-Promotion EA
Territories; (C) the right of Tanox to attend and participate in such meetings
and to review, comment upon and approve all such written material communications
including, without limitation, draft documents, meeting materials, letters and
submissions to the FDA.

 

(b) With respect to regulatory activities in all Co-Marketing EA Territories,
the Parties will operate in accordance with the arrangement agreed upon under
Section 6.2(c).

 

(c) Novartis and Tanox shall timely advise each other of (i) all adverse drug
reactions and other similar matters relevant to maintaining approvals and
registrations of the Product(s) of which either of them may be aware and (ii)
any governmental regulatory problems, notices, actions or material
communications relating to the Product(s).

 

6.7 Safety and Reporting. Prior to the commencement of clinical development of
any Product hereunder, the Parties shall establish and implement a procedure for
the mutual exchange of adverse event reports and safety information associated
with Products. Details of the operating procedure shall be the subject of a
Safety Addendum (“Safety Addendum”) to this Agreement, to be agreed between the
designated pharmacovigilance primary liaisons of the Parties. The Safety
Addendum shall be agreed in writing and implemented at a time sufficient to
permit compliance with Legal Requirements. The Safety Addendum may be updated by
the Parties in writing from time to time and expanded as needed to permit
compliance with new Legal Requirements. Notwithstanding the foregoing, during
the Term of this Agreement, each Party shall notify the other and the PSC
immediately of any information received by it regarding any threatened or
pending action by the FDA or any Public Authority which may affect the safety,
efficacy or other labeling claims of any Product. Upon receipt of any such
information, the Parties shall discuss such information and possible actions
with respect thereto, and the PSC shall determine a procedure for taking
appropriate action. Each Party shall provide to the other copies of any
periodical safety update reports issued by such Party with respect to any
Product. Notwithstanding the foregoing, nothing contained herein shall be
construed as restricting any Party’s right to make a timely report of such
matter to the FDA or any other Public Authority or take other action that it
deems to be appropriate with respect to such matter or required by Legal
Requirements with respect to such matter.

 

6.8 *****.

 

-17-



--------------------------------------------------------------------------------

6.9 Abandonment of Products by Novartis.

 

(a) Novartis may voluntarily abandon its right and obligation hereunder to
Develop and Commercialize a given Product (including its related Family of
Antibodies and Novartis derivatives thereof), upon written notice to Tanox, at
any time prior to submission of the first BLA (or foreign equivalent) for such
Product(s) to the FDA (or foreign equivalent) in the first Major Country.
Between the time of submission and the time of approval of said BLA, Novartis
may voluntarily abandon its right and obligation hereunder to Commercialize such
Product(s), upon written notice to Tanox, solely for the reasons set forth in
Section 13.2(a)(ii) as grounds for a termination. In the event of any voluntary
abandonment under this Section 6.9(a) the applicable Product (including its
related Family of Antibodies and Novartis derivatives thereof) shall become,
upon the giving of notice by Novartis, an Abandoned Product hereunder and the
“Applicable Territory” for such Abandoned Product shall be worldwide.

 

(b) The Parties acknowledge and agree that, in Developing and Commercializing a
particular Product on a worldwide basis, Commercially Reasonable Efforts may not
require the Development and Commercialization of such Product in all countries.
In the event Commercially Reasonable Efforts would require Novartis to Develop
and Commercialize a Product in a particular country, Novartis may voluntarily
abandon its right and obligation hereunder to Develop and Commercialize such
Product (including its related Family of Antibodies and Novartis derivatives
thereof) in such country subject to and only in accordance with the following
provisions. If Novartis elects not to pursue Development and Commercialization
of a Product in a given country, whether or not Commercially Reasonable Efforts
so require, Novartis shall provide written notice to Tanox, within ***** after
the filing any Approval application in the first of the U.S.A. or in any Major
Country with respect to abandonment in any Major Country, and within ***** after
the filing any Approval application in the first of the U.S.A. or in any Major
Country with respect to abandonment in any country other than a Major Country
(the end of such period being the “Opt Out Date”), indicating (i) the
country(ies) in which Development and Commercialization will not be pursued,
(ii) the reasons for not pursuing Development and Commercialization in such
jurisdiction(s), including without limitation, whether Novartis asserts that
Commercially Reasonable Efforts does or does not require pursuit of such Product
in such country, and (iii) any material facts and analyses upon which Novartis
based its decision.

 

Without limiting Novartis’ obligation to exercise Commercially Reasonable
Efforts hereunder, if, as a result of comments or discussions with the
regulatory agencies regarding an Approval application for such Product in the
U.S.A. or other Major Country (as the case may be): (i) a further or revised
Approval application must be filed or (ii) the expected indications for which
Approval may be secured for the Product in any country is significantly more
limited than anticipated as of the applicable Opt-Out Date, or if the cost of
Development, due to additional required trials, is significantly more than
anticipated as of the applicable Opt-Out Date, Novartis may extend such Opt-Out
Date for the applicable Product to the date that is ***** after the first
Approval in the U.S.A. or Major Country with respect to abandonment in a Major
Country and ***** after the first Approval in the U.S.A. or Major Country with
respect to abandonment in a country other than a Major Country. In such event,
at any time prior to such extended Opt-Out Date; but as soon as Novartis has
made a decision (if any) to abandon a

 

-18-



--------------------------------------------------------------------------------

particular country, Novartis may, by notice in writing to Tanox, amend its
notice issued pursuant to the preceding paragraph.

 

Within ***** of Tanox’s receipt of any timely notice in which Novartis asserts
that failure to Develop or Commercialize a Product in a particular
jurisdiction(s) is consistent with Commercially Reasonable Efforts (and
therefore abandonment hereunder has not occurred), Tanox shall advise Novartis
whether Tanox agrees with Novartis’ assertion. If Tanox disagrees, either Party
shall be free to initiate the Dispute Resolution procedures set forth in Section
14.5 with respect to such matter. Novartis may not abandon a Product in a given
jurisdiction under this Section 6.9(b) unless it gives timely notice thereof in
accordance with the foregoing. Any Product that Novartis abandons in a given
country(ies) under this Section 6.9(b), which abandonment is not consistent with
Commercially Reasonable Efforts, shall become, upon the giving of notice by
Novartis or, in the event that the Parties disagree, relevant determination by
the arbitrators, an Abandoned Product hereunder, and the “Applicable Territory”
for such Abandoned Product shall be all the country(ies) where abandonment is
designated in such notice.

 

(c) If at any time Novartis fails to use Commercially Reasonable Efforts to
Develop and Commercialize at least one Antibody in each Family of Antibodies in
a particular country, Tanox may issue notice to Novartis identifying such
Product, the country in which it is alleged that the has been a failure to use
Commercially Reasonable Efforts and the grounds for such assertion. In the event
that Novartis disputes Tanox’s assertion of a failure to use Commercially
Reasonable Efforts, the dispute shall be subject to the provisions of Section
14.5. If any such failure to use Commercially Reasonable Efforts is not remedied
within ***** (provided that Novartis has initiated reasonable efforts to cure
such breach within*****) from the date of written notice from Tanox identifying
such failure (or, in the event that Novartis disputes Tanox’s assertion of a
failure to use Commercially Reasonable Efforts, within the reasonable period
*****, if any, permitted by the arbitration panel for such cure following
resolution of the dispute in accordance with Section 14.5), Novartis shall be
deemed to have abandoned its rights hereunder to Develop and Commercialize such
Product(s) in such country. Such Product shall become, upon expiration of the
***** cure period without the failure being remedied, an Abandoned Product
hereunder and the “Applicable Territory” for such Abandoned Product shall be all
the country(ies) where the Commercially Reasonable Efforts obligation has not
been fulfilled. The foregoing does not limit any rights or remedies of Tanox
with respect to any breach by Novartis of this Agreement.

 

(d) Upon the abandonment or deemed abandonment by Novartis of a Product in one
or more jurisdictions as provided in clauses (a) through (c) above, Tanox will
have the right (but not the obligation) to pursue Development and
Commercialization of such Abandoned Product (including its related Family of
Antibodies and Novartis derivatives thereof) in the Applicable Territory at
Tanox’s sole expense, either directly or through one or more sublicensees as
more fully provided in Section 8.5 hereof. In the event that the Applicable
Territory for the Abandoned Product is worldwide and Tanox chooses to continue
Development and Commercialization of such Abandoned Product, the provisions of
Sections 6.9(e) and 13.3(d) shall apply with respect to such Abandoned Product.
In the event that the Applicable Territory for such Abandoned Product is not
worldwide and Tanox chooses to continue Development and Commercialization of
such Abandoned Product, the provisions of Sections 6.7(f) and 13.3(d) (in so far
as relates to such Applicable Territory only) shall apply, and if

 

-19-



--------------------------------------------------------------------------------

Novartis is manufacturing and supplying the Abandoned Product for countries
outside the Applicable Territory pursuant to Section 7.5(b), it shall supply
such Abandoned Product to Tanox for sale by Tanox in the Applicable Territory at
*****. In any event, Novartis shall provide all cooperation and assistance
reasonably requested by Tanox to enable Tanox (or its designee) to assume with
as little disruption as reasonably possible, the continued manufacture (if
applicable), Development and Commercialization of the Abandoned Products in the
Applicable Territories then being Commercialized or Developed hereunder at the
time of abandonment (the “Active Products”), if Tanox so chooses to pursue such
continued manufacture, Development and/or Commercialization. Such cooperation
and assistance shall be provided in a prompt and timely manner (having regard to
the nature of the cooperation or assistance requested) and shall include,
without limitation, the matters consistent with those set forth in Schedule D
(“Transitional Arrangements”) to the TCA.

 

(e) With respect to any Abandoned Product for which the Applicable Territory is
worldwide which such Abandoned Product has been abandoned subsequent to
initiation of Phase III clinical trials therefor in the U.S.A. or any Major
Country, in the event Tanox chooses to continue Development and
Commercialization of such Abandoned Product, Tanox shall pay to Novartis*****.

 

(f) Notwithstanding any other provision of this Agreement, with respect to any
Abandoned Product for which the Applicable Territory is not worldwide, Tanox
shall not, without Novartis’ prior written consent, Develop or Commercialize
such Abandoned Product in any country where such Development or
Commercialization would be likely to *****.

 

6.10 Opt-Out by Tanox. Tanox may voluntarily abandon its rights and obligations
hereunder to Develop and Commercialize a given Product (including its related
Family of Antibodies and Novartis derivatives thereof) in one or more countries
in East Asia, upon written notice to Novartis, at any time prior to the date
which is ***** prior to the anticipated date of commercial launch of such
Product in such country in East Asia. In such event, Tanox and Novartis shall no
longer be obligated hereunder to Develop or Commercialize such abandoned Product
in such abandoned country and Novartis shall have the right, but not the
obligation, to continue the Development and Commercialization of such Product in
such country, alone or with one or more Third Parties, without further
obligation to Tanox with respect thereto, other than the obligation to pay
royalties as set forth in Section 9.2 and applicable obligations under Articles
10 and 11. For the avoidance of doubt, in no event will Novartis be obliged to
reimburse Tanox for *****.

 

  7. Product Manufacturing.

 

7.1 Manufacturing Products. Novartis and Tanox (to the extent each is obligated
to manufacture and supply under Sections 7.4 and 7.5) shall use Commercially
Reasonable Efforts, through the mechanisms set forth in this Agreement
(including through a worldwide manufacturing and supply plan approved by the
Project Steering Committee) and any Manufacturing and Supply Agreement(s), to
ensure that an adequate supply of Products is available to meet worldwide
clinical requirements and commercial requirements. The Parties’ specific
obligations and responsibilities with respect to manufacture and supply of
clinical

 

-20-



--------------------------------------------------------------------------------

requirements and commercial requirements of Product shall be as set forth in
this Article 7, the Manufacturing and Supply Agreements and any approved
worldwide manufacturing and supply plan (provided, however, that in no event
shall any worldwide manufacturing and supply plan modify or amend any provision
of this Agreement or any Manufacturing and Supply Agreement or impose a new
obligation on any Party without its consent).

 

7.2 Commercially Reasonable Efforts*****. To the extent that it is manufacturing
any Product as provided in this Article 7, each Party shall *****.

 

7.3 Allocation of Product Supply. The Project Steering Committee shall have the
responsibility and authority to allocate available supplies of Products between
different markets on a global basis consistent with *****.

 

7.4 Preclinical, Phase I and Phase II(a) Requirements. Tanox shall manufacture
Product(s) required for pre-clinical and Phase I and Phase II (excluding any
Phase II(b)) clinical trials pursuant to a clinical development plan and budget
approved by the Project Steering Committee, subject to reimbursement by Novartis
of Tanox’s *****. *****.

 

7.5 Phase II(b), Phase III and Commercial Requirements.

 

(a) In the event that Tanox desires to manufacture and supply all or some
portion of a given Product as required for Phase II(b) and Phase III clinical
development and worldwide Commercialization, it shall provide written notice
thereof to Novartis within ***** after initiation of the first Phase II clinical
trials for such Product. ***** Upon receipt of such notice by Novartis, Novartis
shall have ***** to review and consider such proposal and to request additional
information reasonably necessary (and reasonably available from Tanox) for
Novartis to evaluate the proposal. ***** Novartis is free to propose revised or
new terms to Tanox. If, within such ***** period, Novartis decides to have Tanox
manufacture such Product under such proposed terms and conditions (or such
revised terms as Tanox may agree within such time period), Novartis shall advise
Tanox of such in writing, and Novartis and Tanox shall thereafter negotiate in
good faith a Manufacture and Supply Agreement with terms and conditions that are
consistent with the terms and conditions in Tanox’s notice and this Agreement.
Such Manufacture and Supply Agreement shall provide that Novartis shall purchase
such Product from Tanox at a price equivalent to ***** (except for Product
supplied for sale in Co-Promotion EA Territories, and the USA unless Tanox
exercises Option IV as set forth in Section 8.3(a)(iv), which Product shall be
sold to Novartis at ***** and shall contain such other terms and conditions as
are reasonable and customary in supply agreements for similar products
including, without limitation, warranties, disclaimer of implied and express
warranties, limitation of liability, and indemnification provisions. If Tanox
does not provide a notice of proposed manufacturing with respect to a given
Product within the ***** period provided above, or if Novartis does not accept
Tanox’s manufacturing proposal within the other ***** period provided above,
Tanox shall have no right or obligation to manufacture or supply such Product
hereunder beyond Phase II clinical trials.

 

(b) In the event that Tanox does not manufacture and supply such Product
required for post-Phase II clinical trials and Commercialization as provided for
under (a) above, Novartis shall have the exclusive right and obligation to
manufacture and supply (itself or

 

-21-



--------------------------------------------------------------------------------

through an Affiliate or worldwide sublicensee) the worldwide post-Phase II
development and commercial requirements for such Product, in accordance with the
remainder of this Article 7 and the terms of a technology transfer agreement to
be entered into between the Parties to govern the transfer or any manufacturing
technology from Tanox to Novartis. Such Product shall be supplied by Novartis:
(i) at ***** for countries other than EA Co-Marketing Countries and the USA
(unless Tanox exercises Option IV as set forth in Section 8.3(a)(iv)); and (ii)
at ***** for EA Co-Marketing Countries and the USA (unless Tanox exercises
Option IV as set forth in Section 8.3(a)(iv)). In the event that any Product is
to be sold by Tanox in a Co-Marketing EA Territory, Novartis and Tanox shall
negotiate in good faith a Manufacture and Supply Agreement, which shall provide,
among other things, that Novartis shall supply Product to Tanox at a price
equivalent to ***** for sale by Tanox in such Co-Marketing EA Territories. For
any territories under which profit and loss sharing between Novartis and Tanox
applies, the applicable supply price ***** for Novartis shall be included within
the calculation of such net profit and net loss (rather than paid separately by
one party to the other).

 

(c) In the event Novartis manufactures and supply any Product hereunder, *****
Novartis shall pay Tanox, in the aggregate for each calendar year and for each
Product not manufactured by Tanox (on a Product-by-Product basis), commencing in
the year of the first commercial production, an amount equal *****. For any
territories under which profit and loss sharing between Novartis and Tanox
applies, the applicable supply price ***** for Novartis shall be included within
the calculation of such net profit and net loss (rather than paid separately by
one party to the other).

 

  8. Commercialization.

 

8.1 General Obligations; Exclusive Territories. Subject to Section 6.9, Novartis
will bear overall responsibility, and shall use Commercially Reasonable Efforts,
to Commercialize the Product(s) and optimize the value of the Product(s) to the
Parties worldwide;***** Subject to the terms and conditions of this Agreement,
Novartis will have Exclusive Rights to Commercialize Products in the Exclusive
Territories during the Agreement Term. *****

 

8.2 Commercialization in East Asia. Subject to the terms and provisions of this
Agreement, both Tanox and Novartis will have Semi-Exclusive, Co-Marketing Rights
(and/or, if necessary, Co-Promotion Rights) in East Asia as more fully described
herein during the Agreement Term; provided, however, that neither Party will
Commercialize, directly or indirectly, any Product or Potential Product, or any
modified version of either of them, other than: (i) a Product co-Developed by
the Parties for East Asia as set forth in Section 6.2; (ii) an Abandoned Product
in the applicable country in East Asia; or (iii) with respect to Tanox only, a
Potential Product which was not accepted by Novartis pursuant to Section 2.1.
Costs and profits for Commercialization of Products in East Asia shall be
allocated as set forth in Section 9.4.

 

(a) To the extent allowed by any Legal Requirements in each country in East
Asia, Tanox and Novartis shall Co-Market Products through independent sales
forces and under independent trademarks. Tanox and Novartis agree to negotiate
in good faith a Co-Marketing agreement setting forth the details of such
Co-Marketing arrangement (in accordance with the terms and conditions described
in this Section 8.2 and elsewhere in this Agreement as

 

-22-



--------------------------------------------------------------------------------

applicable) at a mutually agreeable time prior to the earlier of commencement of
clinical trials for such country or preparation of any Approval application for
such country. Such Co-Marketing Agreement shall contain appropriate cross
indemnities.

 

(b) In countries in East Asia where Co-Marketing as set forth in clause (a)
above is prohibited by Legal Requirements, Tanox and Novartis shall Co-Promote
Products. To the extent allowed by any Legal Requirements in such countries,
Novartis and Tanox shall coordinate the promotion of Products by Novartis and
Tanox (each with a direct or contracted sales force comprised, in each case, of
appropriately experienced and qualified sales representatives), which Products
will be invoiced, booked and distributed by Novartis under a trademark chosen by
Novartis with due consideration to trademark suggestions, if any, from Tanox.
Tanox and Novartis agree to negotiate in good faith a Co-Promotion agreement
setting forth the details of such Co-Promotion arrangement (in accordance with
the terms and conditions described in this Section 8.2 and elsewhere in this
Agreement as applicable) at a mutually agreeable time prior to the earlier of
commencement of clinical trials for such country or preparation of any Approval
application for such country.

 

(c) In countries in East Asia where both Co-Marketing, as set forth in (a) and
Co-Promotion as set forth in (b) are prohibited by Legal Requirements, Novartis
shall Commercialize such Products in such countries and Tanox and Novartis
shall*****.

 

8.3 Commercialization in U.S.A.

 

(a) Upon receipt of data showing that the primary endpoint(s) have been met in
all pivotal Phase III clinical trials for the initial Approval of a Product for
sale in the U.S.A., Novartis shall provide to Tanox a written report detailing
all Development Costs incurred by or on behalf of Novartis in the U.S.A. to date
for such Product. Within ***** of receiving such report, Tanox shall provide
written notice to Novartis indicating which of the following options Tanox
desires to pursue:

 

(i) Tanox may participate in Co-Promotion of such Product in the U.S.A.
(including by providing a direct or contracted sales force comprised, in each
case, of appropriately experienced and qualified sales representatives) and
share U.S.A. Development Costs and Net Profits and Net Losses in the U.S.A. with
respect to such Product on an ***** basis (“Option I”);

 

(ii) Tanox may share U.S. Development Costs and Commercialization Costs and Net
Profits and Net Losses in the U.S.A. with respect to such Product on an *****)
basis (“Option II”);

 

(iii) Tanox may share U.S. Development Costs and Net Profits and Net Losses in
the U.S.A. with respect to such Product on a ***** basis (“Option III”); and

 

(iv) Tanox may forego participation in costs and net profits on such Product in
the U.S.A (and not have the obligation to share U.S. Development Costs), in
which case the U.S.A. shall be deemed to be an Exclusive Territory, and
Novartis’ only financial obligation to Tanox with respect thereto will be to pay
Tanox the milestones and

 

-23-



--------------------------------------------------------------------------------

royalties on U.S.A. Net Sales as set forth Sections 9.1 and 9.2(a)(i) and (iv)
(“Option IV”);

 

provided that, in the case of Option I, Option II or Option III: (A) Net Profits
and Net Losses shall be determined in accordance with a financial appendix to be
agreed upon by the Parties within ***** of the earlier of the approval of the
first development plan for East Asia and Tanox’s selection of any of such
options, which shall be substantially consistent with the applicable portions of
the Financial Appendices to the TCA and Ancillary D&L Agreement (which financial
appendix to this Agreement shall also cover East Asia); and (B) Tanox’s
obligation for such U.S.A. Development Costs will be paid solely out of *****

 

(b) In the event that Tanox elects Option I, Tanox and Novartis agree to
negotiate in good faith a Co-Promotion agreement which shall set forth the
details of their Co-Promotion arrangement (in accordance with the terms and
conditions described in this Section 8.3 and elsewhere in this Agreement as
applicable). Such negotiation shall commence upon the delivery to Novartis of
Tanox’s election of Option I.

 

(c) Subject to Article 4 and applicable committee consideration and approvals,
Tanox acknowledges that it shall permit Novartis to design and implement the
overall marketing and sales program as Novartis determines is commercially
reasonable for the Product(s), with consideration of such input as Tanox
representatives may from time to time provide, for a reasonable time following
the launch of the Product(s). Novartis acknowledges that after said reasonable
time which shall be no less than ***** following the commercial launch of the
Product(s) in the U.S.A., *****. For the avoidance of doubt, nothing in this
Section 8.3(c) shall limit Novartis’ obligations hereunder to exercise
Commercially Reasonable Efforts or limit Tanox’s remedies with respect thereto.

 

8.4 If Novartis abandons or is deemed to have abandoned its right to Develop and
Commercialize a Product in a country as provided in Section 6.9, then (i) Tanox
shall thereafter be granted or retain the Exclusive Rights to Develop and
Commercialize such Product in such country under all Tanox and Novartis Patent
Rights and Know-How, and (ii) Tanox or a Third Party licensee or sublicensee of
Tanox may freely carry on future Development and Commercialization of the
Abandoned Product in the Applicable Territory, without further obligation to
Novartis; provided, however, that where the Abandoned Product is no longer being
Developed or Commercialized by Novartis in any country: (i) Tanox shall be
subject to ***** and (ii) the Novartis Patent Rights included in the foregoing
license shall be limited to those that cover the Abandoned Product in the form
that existed or was contemplated to exist at the time of abandonment.

 

-24-



--------------------------------------------------------------------------------

  9. Financial Commitments of Novartis

 

9.1 Milestone Payments. Novartis shall pay the following amounts to Tanox within
***** of the occurrence of the events specified hereinafter:

 

Event

--------------------------------------------------------------------------------

   Payment


--------------------------------------------------------------------------------

     *****

1. *****

   *****

2. *****

   *****

3. *****

   *****

4. *****

   *****

5. *****

   *****

6. *****

   *****

7. *****

   *****

8. *****

   *****

 

The above payments shall be made on a Product-by-Product basis for each
different Product Developed and/or Commercialized hereunder (with
“Product-by-Product” measured by reference to whether separate Approvals
(excluding supplemental Approvals) are required for the Products to be compared)
*****.

 

9.2 Royalties.

 

(a) In consideration of the rights herewith granted, Novartis shall pay
royalties to Tanox on Net Sales of the Product(s) based on the following:

 

(i) in all Exclusive Territories, for all applicable countries in the Exclusive
Territories (aggregated together), for the applicable Royalty Period with
respect to each such country, on a Product-by-Product basis, on all Net Sales of
each Product covered by a Valid Claim of an Exclusively Licensed Tanox Patent
Right within a calendar year:

 

on that portion of the aggregate Net Sales in that calendar year which does not
exceed ***** of all units of such Product, the manufacture, importation, use or
sale of which in a country would infringe (absent a license) a Valid Claim of an
Exclusively Licensed Tanox Patent Right in such country: *****

 

-25-



--------------------------------------------------------------------------------

on that portion of the aggregate Net Sales in that calendar year which is
greater than ***** but does not exceed ***** of all units of such Product, the
manufacture, importation, use or sale of which in a country would infringe
(absent a license) a Valid Claim of an Exclusively Licensed Tanox Patent Right
in such country: *****

 

on that portion of the aggregate Net Sales in that calendar year which is
greater than ***** of all units of such Product, the manufacture, importation,
use or sale of which in a country would infringe (absent a license) a Valid
Claim of an Exclusively Licensed Tanox Patent Right in such country: *****

 

provided, however, that in the event that more than one Product is covered by
the same Valid Claim of an Exclusively Licensed Tanox Patent Right in a country
in the Exclusive Territories, then the Net Sales of each such Product in such
country shall be aggregated to calculate the thresholds set forth above.

 

(ii) in all Semi-exclusive Territories, for the applicable Royalty Period, on
Net Sales of Product(s) covered by a Valid Claim of an Exclusively Licensed
Tanox Patent Right within a calendar year (in the aggregate): *****

 

(iii) in countries outside of the U.S.A., for the applicable Royalty Period, on
Net Sales within a calendar year of all Products not covered by a Valid Claim of
an Exclusively Licensed Tanox Patent Right(s): *****

 

(iv) in the U.S.A., for the applicable Royalty Period, on Net Sales within a
calendar year of all Products not covered by a Valid Claim of an Exclusively
Licensed Tanox Patent Right(s): *****

 

Notwithstanding the foregoing, the royalties payable to Tanox under this Section
9.2(a) shall be reduced, on a country-by-country and Product-by-Product basis,
by an amount equal to the amounts set forth in Section 10.2(b) with respect to
sales of such Product in such country for the applicable period, subject to the
limits set forth in Section 10.2(b) and Section 9.3.

 

(b) Tanox may permanently waive its Semi-Exclusive Rights in one or more
countries in the Semi-exclusive Territory by giving written notice thereof to
Novartis, as provided for in Section 6.10 with respect to East Asia and in
Section 8.3(a) with respect to the USA. In that event, such countries shall
thereafter be considered as countries within the Exclusive Territories with
Exclusive Rights held by Novartis for purposes of calculating royalties on Net
Sales of such Product.

 

(c) If any Product contains an Antibody and one or more therapeutically active
substances besides an Antibody within the same Family of Antibodies (or Novartis
derivatives thereof) and besides any other Antibody licensed from Tanox to
Novartis hereunder, and such other active substances are of comparable
significance, or the added one(s)

 

-26-



--------------------------------------------------------------------------------

are of greater significance than such Antibody, then the Parties shall in good
faith renegotiate a reduction to the above royalty rates applicable to such
Product.

 

(d) When royalty payments to Tanox become due, Novartis shall have the right to
receive a credit for ***** of the total amount of each such royalty payment
(aggregated worldwide) until such time as the cumulative credits received under
this provision shall equal the sum of (i) ***** of the amounts paid under
Section 9.1, event numbers 5, 6, 7 and 8 only, and (ii) such amounts as may be
permitted to be credited against royalty payments under Section 8.3; provided
however,*****

 

(e) If in any country any Product is covered by more than one of Tanox’s Patent
Rights which entitles Tanox to royalty payments hereunder, the highest royalty
rate shall be applicable, but no cumulation of royalties shall be made.

 

(f) The royalties for a given Product in a given country shall be payable for
the applicable Royalty Period for such Product and country. If all Valid Claims
of the Tanox Exclusively Licensed Patents expire in a country prior to the end
of the ***** period following the first commercial sale of the Product in that
country, then the royalty rate for that country shall thereafter drop to the
rate applicable in countries without patent protection.

 

(g) All royalty payments shall be made in U.S. Dollars for each ***** within
***** after the end of such *****. Such royalty payments shall be accompanied by
a written statement indicating gross sales and Net Sales of the Product(s), as
applicable, by country. Should any Party fail to make any payment to another
Party under this Agreement when due, unless and to the extent that the payment
obligation is disputed (in good faith), the unpaid amount shall bear interest
from the date due until paid at a rate equal to *****.

 

For the purpose of this Agreement, for Novartis all currencies will be converted
using the then Novartis official currency conversion system *****. For the
purpose of this Agreement, for Tanox all currencies will be converted using a
standard currency conversion system.

 

(h) If Novartis is required to pay or withhold any income tax or other tax with
respect to royalty payments, Novartis shall first (i) furnish Tanox, in writing,
with satisfactory evidence that such payment or withholding is required, (ii)
give Tanox its reasonable assistance to enable or assist Tanox to claim
exemption from any such deduction and (iii) shall provide satisfactory
documentation to confirm the payment of the tax.

 

(i) To the extent and as long as the laws and/or regulations in force in any
country prohibit the payment, conversion or remittance of the royalties as
hereby contemplated, Novartis’ obligations under this Section 9.2. shall be
discharged by the deposit thereof to the account of Tanox, or its designee, in
any commercial bank or trust company selected by Tanox located in such country;
provided, that no infraction of law or regulation occurs in making such deposit.

 

(j) Each Party shall maintain books and records of account in sufficient detail
to permit a determination of the accuracy of the payments made to the other
hereunder and the amount of any discrepancy for a period of at least ***** from
the date of their

 

-27-



--------------------------------------------------------------------------------

origin unless the records are in dispute. If the records are in dispute, the
Party whose records are disputed shall keep the records until the dispute is
settled.

 

(k) Each of the Parties shall, at its expense (except as provided below), have
the right to audit, on an annual basis, the records maintained by the other
Party under Section 9.2(j) in order to determine, with respect to any calendar
year, the accuracy of any report or payment made or required to be made under
this Agreement. If a Party desires to audit such records, it shall engage an
internationally-recognized independent accounting firm reasonably acceptable to
the other Party to examine such records during normal business hours; provided,
however, that such right to audit shall be exercised only on at least *****
advance written notice, shall not occur more than once in any twelve (12) month
period, and shall not occur more than once per year in the ***** following
termination or expiration of this Agreement (with such audit rights expiring
after such ***** period). Such accountant may not be paid on a contingency or
other basis related to the outcome of the audit. Furthermore, such accountant
shall, prior to the audit, enter into a confidentiality agreement with the
audited Party prohibiting the accountant from disclosing or using information
obtained in connection with the audit other than the resulting accuracy,
provided however that the accountant shall be permitted to provide to the
auditing Party information which should properly have been contained in any
report required hereunder or otherwise disclosable to such Party. If the audit
shows any under-reporting or underpayment, or overcharging by any Party, that
under-reporting, underpayment or overcharging shall be reported to the other
Party and the underpaying or overcharging Party(s) shall remit such underpayment
or reimburse such overcompensation (together with interest as provided above
with respect to any underpayment or overcharge) to the underpaid or overcharged
Party(s) within ***** of receiving the audit report. The expense of such audit
shall be borne by the auditing Party; provided, however, that if an error of
more than ***** in favor of the audited Party is discovered, then such expenses
shall be paid by the audited Party.

 

9.3 Royalty reduction floor. Notwithstanding any other set-offs, credits or
other reductions to royalties which may be provided under this Agreement, the
Parties agree that the total annual aggregate royalties and profit share
payments payable to Tanox under this Agreement shall in no event be reduced by
greater than ***** of the total annual aggregate amount which would be payable
absent any such set-offs, credits or reductions.

 

9.4 Cost and Profit Sharing in East Asia.

 

(a) All Development Costs associated with Development activities undertaken for
Commercialization of Product(s) in East Asia, which may include production of
clinical materials, clinical trials and other activities for obtaining marketing
authorization, and supporting activities/services and fees, shall be shared
between Novartis and Tanox*****, except to the extent that each Party is
undertaking any such activity separately in an Co-Marketing EA Territory, in
which case *****.

 

(b) All Net Profits and Net Losses in East Asia from Commercialization of the
Product in Co-Promotion EA Territories shall be shared between Novartis and
Tanox *****, and*****.

 

-28-



--------------------------------------------------------------------------------

(c) All costs for the manufacture/purchase of Product(s) and the costs for
Commercialization in Co-Marketing EA Territories, *****

 

(d) Each Party shall*****.

 

9.5 Cost and Profit Sharing in U.S.A. In the event that Tanox exercises Option
I, II or III as set forth in Section 8.3, Development Costs, net profits and net
losses in the U.S.A shall be shared as set forth in Sections 8.3(a)(i), (ii) and
(iii), as applicable. In the event that Tanox exercises Option IV as set forth
in Section 8.3,*****.

 

9.6 Loan Repayment Obligation. As of the Effective Date, the *****”Loan”, as
described in Section 3 of the Supplemental Agreement and in the Term Sheet for
Secured Loan by and between Tanox (as Borrower) and Novartis (as successor in
interest to Ciba-Giegy, as Lender) dated as of December 13, 1994 (collectively,
together with any definitive agreement between Tanox and Novartis implementing
such Term Sheet, “Loan and Security Agreement”) and the other Loan Documents (as
defined therein), together with any interest or penalties thereon, is hereby
forgiven in full and Tanox shall have no obligation or liability to Novartis (or
any of its Affiliates, successors or assigns) with respect to the Loan or any
interest or penalties thereon. On the Effective Date: (i) the Loan and Security
Agreement and the other Loan Documents and all other agreements executed by
Tanox or any other obligor in connection with the Loan and Security Agreement
will terminate, and Tanox and any other obligor under any of the Loan Documents
will have no further liabilities or obligations thereunder; and (ii) all
security interests that Tanox and the other obligors have granted to Novartis
with regard to, or in connection with, the Loan and Security Agreement shall be
released, automatically and without any further act. To further evidence and
effect termination of the Loan and Security Agreement and the release of the
security interests and liens granted to Novartis pursuant to the Loan and
Security Agreement or any other agreement executed and delivered in connection
therewith Novartis hereby authorizes Tanox to file any and all evidences of the
termination of the security interests in any and all locations in which a UCC-1
or other evidence of the security interests was filed. Novartis agrees that at
any time and from time to time, it will, and will execute and file such other
termination statements or other agreements and instruments in form and substance
reasonably satisfactory to Tanox or any other obligor, as the case may be, as
Tanox or such obligor may reasonably request to further evidence and effect
termination described in this Section 9.6.

 

9.7 Reimbursement of Development Costs. Subject to Section 6.2(d), Novartis
shall reimburse Tanox for all Development Costs incurred by Tanox hereunder in
accordance with budgets and plans approved by Novartis or the PSC or applicable
Working Groups*****. Novartis shall reimburse such amounts on a ***** basis
within ***** of its receipt of an invoice from Tanox therefore.

 

  10. Indemnification; Liability; Infringement.

 

10.1 Indemnification.

 

(a) Novartis shall indemnify, defend and hold Tanox, its Affiliates, successors,
and permitted assigns and their respective directors, officers employees and
agents

 

-29-



--------------------------------------------------------------------------------

(the “Tanox Indemnitees”) harmless from and against any and all Third Party
damages, costs, expenses, and other liabilities based upon *****

 

(b) Tanox shall indemnify, defend and hold Novartis, its Affiliates, successors,
and permitted assigns and their respective directors, officers employees and
agents (the “Novartis Indemnitees”) harmless from and against any and all Third
Party damages, costs, expenses, and other liabilities based upon *****

 

(c) It is understood that neither Party nor their officers, directors and
employees shall be liable for any loss or damage caused by the negligence of the
other Party while the latter Party is performing its work under this Agreement.

 

(d) For purposes of this Section 10.1, the Party requesting indemnification
hereunder shall give prompt written notice to the other Party of any Third Party
suits, claims, actions, proceedings, investigations or demands which may give
rise to any Damages for which indemnification will be sought under this Section
10.1, such notice to describe in reasonable detail the basis for the requesting
Party’s claim for indemnification; provided, however, that failure to give such
notice shall not relieve the indemnifying Party of its obligation to provide
indemnification hereunder except, if and to the extent that such failure
materially and adversely affects the ability of the indemnifying Party to defend
the applicable claim, action, suit, investigation or proceeding.***** Neither
the indemnifying Party nor the indemnified Party shall settle or dispose of any
such matter in any manner which would materially and adversely affect the rights
or interests of the other Party (including the obligation to indemnify
hereunder) without the prior written consent of the other Party, which shall not
be unreasonably withheld or delayed. The Parties shall cooperate with each other
and their counsel, at the expense of the indemnifying Party, in the course of
the defense of any such claim, action, suit, investigation or proceeding, such
cooperation to include without limitation using reasonable efforts to provide or
make available documents, information and witnesses, regardless of whether such
Party is named as a party or is involved as an indemnified or indemnifying Party
in any such claim, action, suit, investigation or proceeding. Except as provided
above, the reasonable and verifiable costs and expenses, including fees and
disbursements of counsel, incurred by the indemnified Party in connection with
any claim will be reimbursed on a calendar quarter basis by the indemnifying
Party, without prejudice to the indemnifying Party’s right to contest the
indemnified Party’s right to indemnification and subject to refund in the event
the indemnifying Party is ultimately held not to be obligated to indemnify the
indemnified Party.

 

(e) Any and all Third Party damages, costs, expenses, and other liabilities
(except Excluded Costs) incurred by a Party based upon any product liability
claim, action, suit, proceeding or investigation by a Third Party (including
without limitation claims by or on behalf of patients for personal injury or
wrongful death) with respect to any Product Developed or Commercialized under
this Agreement shall be *****.

 

10.2 *****.

 

(a) Tanox shall indemnify and hold harmless Novartis, its Affiliates and
sublicensees from and against any and all damages, costs, expenses, and other
liabilities incurred by them as the result of *****. Any amount due to Novartis,
its Affiliates or

 

-30-



--------------------------------------------------------------------------------

sublicensees pursuant to this indemnification shall be paid solely out of
royalties thereafter due by Novartis to Tanox hereunder (subject to the
applicable terms of this Agreement).

 

(b) *****.

 

10.3 Infringement by a Third Party. If Tanox, Novartis, or its respective
Affiliate(s) or sublicensees becomes aware of any actual or threatened
infringement of any Novartis or Tanox Patent Rights in the Field, such Party
shall promptly notify the other Party in writing. Subject to the TCA, Novartis
and its Affiliate(s) or sublicensees, shall have the first right to bring, at
Novartis’ own expense, an infringement action in the Field against any Third
Party in its own name, or if necessary in the name of Tanox. If Novartis, or its
Affiliate(s) or sublicensees, do not bring a particular patent infringement
action with respect to a Tanox Patent Right (or any Novartis Patent Right which
is specific to the Antibody in an Abandoned Product worldwide and which has been
Developed and/or Commercialized by Tanox pursuant to Section 6.9) within *****
from the date of notification, or within ***** prior to expiration of any
applicable statute of limitations on such action if earlier, Tanox shall be
entitled to bring such infringement action at Tanox’s own expense. The Party not
conducting such suit shall assist the other Party and cooperate in any such
litigation at the other’s reasonable request without out-of-pocket expense to
the Party providing such assistance. The award or settlement in such litigation
shall*****.

 

10.4 Insurance. Prior to a Party hereunder initiating human clinical trials or
the manufacture, marketing or sale of any Product(s) hereunder, such Party shall
self-insure for, or procure and maintain, liability insurance in such amounts
and having such limits and terms as are reasonable and customary in the industry
for products of the nature of the Products.

 

10.5 Cost Sharing in Co-Promotion EA Territories. Notwithstanding any other
provision of this Agreement (but without limiting the indemnity obligations of
the Parties under Sections 10.1 and 10.2), the Parties acknowledge and agree
that all damages (other than Excluded Costs) incurred by any Party with respect
to any product liability claim, action, suit, proceeding or investigation by a
Third Party (including without limitation claims by or on behalf of patients for
personal injury or wrongful death and patent infringement) with respect to any
Product Developed or Commercialized under this Agreement in Co-Promotion EA
Territories shall be treated as ***** for the country in which the claim,
action, suit, proceeding or investigation is brought.

 

  11. Confidentiality and Publications.

 

11.1 Confidentiality Obligations. Subject to the other terms of this Agreement
(including Section 11.2 below), each Party acknowledges and agrees that all
information provided pursuant to this Agreement by or on behalf of the other
Party or its Affiliates (the “Disclosing Party”) to such Party or its Affiliates
(the “Receiving Party”) is confidential and agrees (i) to maintain such
information disclosed by a Disclosing Party in strict confidence and not
disclose it to any Third Party and (ii) to use, and to cause its Affiliates to
use, such information disclosed by a Disclosing Party solely for the purposes
contemplated under this Agreement (including for the purpose of exercising a
Party’s rights or performing a Party’s obligations under this Agreement).

 

-31-



--------------------------------------------------------------------------------

11.2 Exclusions and Exceptions. The obligations under Section 11.1 above shall
not apply to information of the Disclosing Party which the Receiving Party can
show: (i) is or has become generally available to the public otherwise than
through violation of the Receiving Party’s obligations under Section 11.1 above;
(ii) has been received by the Receiving Party from a Third Party who did not
acquire it directly or indirectly from the Disclosing Party; (iii) was in the
Receiving Party’s possession prior to disclosure by the Disclosing Party; or
(iv) was independently created by the Receiving Party without use of or
reference to information provided by the Disclosing Party. In addition, the
Receiving Party may disclose information disclosed by the Disclosing Party (i)
to the extent required by the Receiving Party to comply with Legal Requirements
(including applicable securities laws), to defend or prosecute litigation, or to
file or prosecute patent applications relating to Patent Rights pursuant to
Section 5.3 of this Agreement, provided that in each case the Receiving Party
provides prior written notice of such disclosure to the Disclosing Party and
takes reasonable and lawful actions to avoid and/or minimize the degree of such
disclosure, and (ii) to any Affiliate of the receiving Party, or any employees,
agents (including consultants), legal representatives, permitted sublicensees or
any other Persons acting under the authorization of such Party or its Affiliate
(collectively, “Authorized Recipients”), provided that such Authorized
Recipients are bound by confidentiality obligations with respect to such
information no less stringent than those set forth in Section 11.1. The
Receiving Party shall be liable to the Disclosing Party for any breach of this
Section 11 by the Receiving Party’s Authorized Recipients.

 

11.3 Scope of Information Covered. With effect from the date hereof, the
provisions set forth in this Section 11 shall apply also to information
disclosed under the Original D&L Agreement, other than any information with
respect to any Anti-IgE Antibody or Anti-IgE Product.

 

11.4 Injunctive Relief. Each Party acknowledges that damages resulting from
disclosure of any other Party’s confidential information in breach of the
provisions of this Section 11 may be an inadequate remedy and that in the event
of any such disclosure or threatened disclosure, the Party (or the Affiliate of
a Party) owning or having rights to such information shall be entitled, at any
time, to seek injunctive relief or other equitable relief in any court of
competent jurisdiction in addition to any and all remedies available at law or
in equity (provided that legal relief, such as damages, shall only be available
under the alternative dispute resolution process set forth in Section 14.5).

 

11.5 Publication. The Parties acknowledge the legitimate interest of their
respective employees in publishing findings under this Agreement to the
scientific community. The Parties further acknowledge their competing mutual
interest that publications be made and lectures, seminars, or other
presentations be given only to the extent that both Parties’ commercial
interests have been reasonably safeguarded through patent protection or
otherwise so that Third Parties cannot make commercial and/or industrial use of
the information contained in such disclosures. For this purpose, each Party
shall ensure that the other shall have the opportunity to comment on any
publication or oral presentation in public involving disclosure at least *****
prior to submission or presentation of any information under this Agreement that
may constitute confidential information and that no such publication or
presentation relating to such confidential information under this Agreement
shall be made without such other Party’s prior written consent. The Party from
which such consent is requested shall not unreasonably

 

-32-



--------------------------------------------------------------------------------

withhold or delay such consent. A request from the non-disclosing Party that any
such publication or presentation be delayed until a patent application is filed
thereon shall be a reasonable request to delay; provided, that such delay lasts
no more than ***** from the date of such request.

 

  12. Right of First Refusal.

 

Novartis will have the right of first refusal to market any Potential Product(s)
within the Field that are independently Developed by Tanox as permitted under
Section 2.3 as follows. At such time, if any, as Tanox desires to license out
all or part of the rights to any such Potential Product(s), Tanox shall provide
Novartis with notice in writing of such intent, along with the terms and
conditions upon which such license will be offered by Tanox. Such notice shall
be accompanied by sufficient information regarding the molecular structure of
such Potential Product, results of preclinical and clinical testing of the
Potential Product, whether or not such testing was GLP and GCP compliant,
intellectual property filings made (or proposed to be made) with respect to the
Potential Product, the means by which the Potential Product is (and is proposed
to be) produced and formulated, the estimated cost of goods and such other
information as Tanox reasonably expects to provide to potential Third Party
licensees. Novartis will have ***** after the date of receipt of such notice and
information to notify Tanox, in writing, as to whether Novartis is exercising
its right of first refusal hereunder. Upon receipt of such notice by Tanox, the
Parties shall negotiate in good faith any details necessary to consummate such
license transaction for the applicable Potential Product(s) within ***** from
the date of Tanox’s receipt of Novartis’ notice and information (or such longer
time as may be agreed between the Parties). At the conclusion of such
negotiation period, unless Novartis and Tanox have reached written agreement
with respect to the exercise of its rights for such Potential Product(s) (with
closing to occur within ***** thereafter) or if Novartis fails to respond to
Tanox within the initial ***** period, Tanox shall be free to conclude a license
transaction with a Third Party for such Potential Product(s) in accordance with
the terms and conditions that are*****

 

  13. Term; Termination.

 

13.1 Expiration. Unless earlier terminated as permitted hereunder, this
Agreement shall remain in effect, on a country by country basis, for the
Agreement Term.

 

13.2 Termination.

 

(a) Termination By Novartis

 

(i) Prior to submission of a registration package requesting Approval for
commercial sale of the first Product(s) in the first Major Country, this
Agreement and the licenses granted hereunder may be terminated by Novartis, with
or without cause, at any time upon ***** prior written notice thereof to Tanox.
During such period, pending the effectiveness of such termination notice,
Novartis agrees to withhold public disclosure of such termination until it has
provided the reasons for such termination to Tanox. Any payments according to
Section 9.1 of this Agreement shall, however, not become payable by Novartis to
Tanox during such ***** period.

 

-33-



--------------------------------------------------------------------------------

(ii) Subsequent to submission of a registration package requesting approval for
commercial sales of the Product(s) in the first Major Country, if Novartis
reasonably determines, in good faith, that there are unanticipated limitations
on the market opportunity represented by the Product(s) because of restrictive
labeling requirements, side effects, absence of medical needs, conditions which
in Novartis’ reasonable judgment make it commercially unreasonable to launch the
Product(s), or similar problems, then this Agreement and the licenses granted
hereunder may be terminated by Novartis upon ***** prior written notice thereof
to Tanox. ***** Any payments according to Section 9.1 of this Agreement shall,
however, not become payable by Novartis to Tanox during such ***** notice
period.

 

(iii) Subsequent to commercial launch of Product(s) in the first Major Country,
Novartis may terminate this Agreement and the licenses granted hereunder upon
***** prior written notice thereof to Tanox. During such notice period: (A)
Novartis shall use Commercially Reasonable Efforts to continue Commercialization
of the Product(s) in such countries as the Product(s) were being Commercialized
at the time of its notice of termination and will continue to use Commercially
Reasonable Efforts with respect to any Development activities with respect to
the Product(s) which were ongoing at the time of its notice of termination; and
(B) Tanox may, by written notice to Novartis, terminate the Agreement with
respect to any particular country with effect from the date set forth in such
notice (which date shall not be less than ***** after the receipt by Novartis of
such notice).

 

(b) Termination for Cause. Either Party may terminate this Agreement in the
event of a material breach by the other; provided, that the breaching Party is
given written notice of such claimed breach and a reasonable time, not to exceed
***** s in the case of any alleged breach other than a failure to use
Commercially Reasonable Efforts, in which to cure such breach or submit same to
arbitration hereunder; provided, however, that such period to cure may be
extended for up to an additional*****, upon written request, if such additional
time is reasonably necessary to effect such cure (provided, that such breaching
Party is using its reasonable efforts to diligently pursue such cure) or within
the reasonable period*****, if any, permitted by the arbitration panel for such
cure following resolution of any dispute with respect thereto in accordance with
Section 14.5. In the event that arbitration is commenced with respect to any
alleged breach hereunder, no purported termination of this Agreement pursuant to
this Section 13.2(b) shall take effect until completion of such arbitration.
*****

 

13.3 Effect of Termination.

 

(a) If this Agreement is terminated by Tanox pursuant to Section 13.2(b) or by
Novartis pursuant to Section 13.2(a), then Novartis and its Affiliate(s) and
sublicensees, as applicable, shall return to Tanox all documented or written
Know-How provided by Tanox under this Agreement and Novartis, and its
Affiliate(s) and sublicensees and shall have no further right or license to
Tanox’s Know-How or Patent Rights.

 

(b) Upon any termination (other than an expiration or a termination by Novartis
pursuant to 13.2(b)), Tanox shall retain and be granted a non-exclusive,
world-wide

 

-34-



--------------------------------------------------------------------------------

license to Novartis’ Patent Rights and Know-How for the manufacture, use,
importation, sale and offering for sale of the Product(s), with the right to
sublicense.

 

(c) If Novartis terminates this Agreement in good faith under Section 13.2.(a)
(i) because adverse results obtained in the Development activities for the
Product(s) make such termination reasonable under the circumstances and, if
Tanox or any of its licensees intends to use Novartis’ Patent Rights or Know-How
for the manufacture, use, importation, sale, and/or offering for sale of the
Product(s), the studies conducted by Novartis and its Affiliates and
sublicensees relating to Product(s) may only be used if *****. If Novartis
terminates this Agreement under Section 13.2(a)(i) for any other reason and the
foregoing use by Tanox or its licensees occurs, then Tanox shall *****.

 

(d) If Novartis terminates this Agreement under Section 13.2(a)(ii) or (iii),
then, in addition to the matters set forth in paragraph (a) above: (i) Tanox
shall retain and be granted a nonexclusive, worldwide license to Novartis’
Patent Rights and Know-How for the manufacture, use and sale of the Product(s),
with the right to sublicense; and (ii) Tanox may use the studies conducted by
Novartis and its Affiliates and sublicensees relating to Product(s) *****. In
addition, Novartis will provide Tanox with such additional reasonable assistance
in connection with transfer of Development activities, product registrations and
applications, regulatory approvals, and other matters necessary to Tanox’s
assumption of Novartis’ responsibilities under this Agreement as the Parties may
mutually agree is appropriate.

 

(e) Termination of this Agreement for any reason shall be without prejudice to
Tanox’s right to receive all royalties accrued and unpaid on the effective date
of termination and shall not relieve either Party of any liability from any
obligations which have accrued hereunder prior to such termination.

 

(f) The confidentiality obligations set forth in Section 11 shall survive the
termination or expiration of this Agreement for the maximum period permitted
under Section 11.

 

13.4 Survival. Sections 1, 3.1(b), 3.2(b), 3.2(c) (except in the event of a
termination by Novartis under Section 13.2(b)), 3.6, 9 (solely with respect to
amounts accrued or owed prior to expiration or termination; provided, however,
that Section 9.6 shall survive generally), 10 (with respect only to events
occurring prior to expiration or termination), 11 (but only for a period of
***** after the effective date of termination), 13, and 14 shall survive
expiration or termination of this Agreement.

 

  14. Miscellaneous

 

14.1 Force Majeure. No Party shall be held liable or responsible to any other
Party or be deemed to have breached or defaulted under this Agreement for
failure or delay in performing its obligations hereunder or thereunder to the
extent, and as long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party, which would not have
been avoided by the exercise of due care and reasonable prudence, and the
observance of reasonable standards in the pharmaceutical industry, including,
without limitation but subject to the foregoing, fire, floods, earthquakes,
hurricanes, tornados, embargoes, war, acts

 

-35-



--------------------------------------------------------------------------------

of terrorism, insurrections, sabotage, riots, civil commotions, strikes,
lockouts or other labor disturbances, acts of God, incapacitation (including
without limitation, contamination) of manufacturing facilities, omissions or
delays in acting by any governmental authority, and acts of a government or
agency thereof and judicial orders or decrees (“Force Majeure Events”). In the
event of occurrence of the foregoing, each Party must use Commercially
Reasonable Efforts to mitigate the adverse consequence of such cause or Force
Majeure Event. If the performance of any obligation under this Agreement is
delayed owing to a Force Majeure Event for any continuous period of more than
*****, the Parties hereto shall consult with respect to an equitable solution,
including the possible termination of this Agreement.

 

14.2 Non-Disclosure. No Party shall, without the prior written consent of the
other Party, issue any press release or make any other public announcement or
furnish any written or oral statement to any Third Party, which makes reference
to this Agreement, any of the transactions contemplated hereby or thereby, or
any other Party or its Affiliates; provided, however, that such consent shall
not be unreasonably withheld to the extent such disclosure is required by
securities disclosure requirements or otherwise by an authorized Public
Authority. Each Party shall provide a draft of any of the aforementioned
documents containing any such reference (including without limitation, a copy of
this Agreement or any excerpt hereof, proposed to be filed with any securities
regulatory authority or any securities exchange) to the other Party and its
counsel as far in advance of release thereof and in sufficient time for review
of such documents by the other Party and its counsel, and in any event not less
that ***** prior to release thereof. In the event such other Party objects to
any such reference, the applicable document will be modified to such Party’s
reasonable satisfaction. If a Party does not deliver its written comments on
such documents within ***** of receipt thereof with respect to press releases
(or such shorter time as may be agreed by the Parties) and ***** with respect to
all other materials (or such shorter time as may be agreed by the Parties), such
Party shall be deemed to have consented to any such references therein. When a
Party has obtained the other Party’s consent for a public announcement or
statement, it will not be required to obtain the other Party’s consent for a
subsequent public announcement or statement of the same subject matter which
does not disclose any additional or materially different information from that
contained in any previously approved disclosure; provided, however, that: (i)
such subsequent public announcement or statement does not characterize such
subject matter in a materially different way to such previously approved
disclosure; (ii) such Party provides to each of the other Party a copy of any
such subsequent public announcement or statement not less than *****s prior to
its proposed disclosure; and (iii) information concerning the other Party and
its Affiliates may not be used without obtaining consent to each such
disclosure. Nothing herein contained shall be construed to impose upon either
Party any liability or other obligation (to the other Party or any other Person)
in respect of any such references in any such documents. In the event that one
Party reasonably concludes that a given disclosure is required by law and the
other Party disagrees with the substance or extent of the disclosure, then the
Party seeking such disclosure shall either (i) limit said disclosure to address
the concerns of the other Party, or (ii) such dispute if not resolved by
corporate counsel to the Parties, shall be resolved in accordance with the legal
opinion received from a law firm that is reasonably acceptable to the Parties
and has no material relationship with either of the Parties or their Affiliates,
with the fees to such law firm to be paid equally by the Parties. With respect
to any required filing of this Agreement with a Public Authority, the filing
Party shall seek confidential treatment of portions of this Agreement and the

 

-36-



--------------------------------------------------------------------------------

other Party shall have the right to review and comment on such an application
for confidential treatment prior to its being filed.

 

14.3 Notices. Any notices to be given hereunder shall be in writing and shall be
delivered by one of the following means: personal delivery, certified or
registered airmail, facsimile with confirmed receipt or confirmed delivery by an
overnight commercial courier service:

 

  (a) if to Novartis, to:

 

Novartis Pharma AG

Lichtstrasse 35

CH 4002 Basel, Switzerland

Attention: Head, Global Business Development and Licensing

Telephone: 41 61 324 5416

Facsimile: 41 61 324 2100

 

with a required copy to:

 

Novartis Pharma AG

Lichtstrasse 35

CH 4002 Basel, Switzerland

Attention: General Counsel

Telephone: 41 61 324 6877

Facsimile: 41 61 324 6859

 

  (b) if to Tanox, to:

 

Tanox, Inc.

10301 Stella Link Drive

Houston, Texas 77025

Attention: President

Telephone: 713-578-4000

Facsimile: 713-578-5002

 

with a required copy to:

 

Tanox, Inc.

10301 Stella Link Drive

Houston, Texas 77025

Attention: General Counsel

Telephone: 713-578-4000

Facsimile: 713-578-5002

 

A notice shall be deemed to be given at the time of delivery in the case of
personal delivery, or upon confirmed receipt (including machine confirmation) in
the case of facsimile delivery or upon receipt in the case of delivery by
certified or registered mail or upon confirmed receipt (including courier
confirmation) in the case of commercial courier.

 

-37-



--------------------------------------------------------------------------------

14.4 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with laws of the State of New York without giving
effect to the principles of conflict of laws thereunder (other than Section
5-1401 of the General Obligations Law). Further, the Parties hereby consent to
the personal jurisdiction of the courts of the State of New York, County of New
York, and the United States Federal District Court for the Southern District of
New York over any claim for enforcement of an award of the arbitrators pursuant
to Section 14.5 of this Agreement and will waive any claims of forum non
conveniens or objection to the laying of venue in any of such courts.

 

14.5 Dispute Resolution.

 

(a) Subject to securing injunctive relief pursuant to Section 11, the Parties
agree that all Disputes shall be resolved only as set forth in this Section
14.5. Notwithstanding anything to the contrary in this Section 14.5, in the
event that a Party reasonably requires relief on a more expedited basis than
would be possible pursuant to the procedure set forth in this Section 14.5, in
the event that a Party reasonably requires relief on a more expedited basis than
would be possible pursuant to the procedure set forth in this Section 14.5, such
Party may seek a temporary injunction or other interim equitable relief in a
court of competent jurisdiction pending the ability of the arbitrators to review
the decision under this Section 14.5.

 

(b) The Parties agree that, subject to securing injunctive relief pursuant to
Section 11 or as provided in Section 14.5(a) above, the Parties shall attempt to
resolve any Dispute through good faith negotiation and discussion, including
through the participation of their respective members of the Project Steering
Committee. If a Party believes that the Dispute has not been resolved within
***** after it was submitted (either in writing or through discussion among the
Project Steering Committee members) to the Project Steering Committee, any Party
may send a written Notice of Dispute to the Chairman of the Project Steering
Committee, specifying therein the nature of the Dispute and the relief
requested, and requesting that the Senior Officers of the Parties meet to
attempt to resolve the Dispute. The Chairman of the Project Steering Committee
shall promptly forward the Notice of Dispute to the Senior Officers of the
Parties. The Senior Officers shall diligently attempt to resolve the referred
Dispute by mutual consent of the Parties, including, without limitation, by
means of an in-person meeting. In the event that the Senior Officers are unable
to resolve any Dispute within ***** from the date that the Notice of Dispute was
delivered to the Chairman of the Project Steering Committee, either Party shall
be free to file a notice of arbitration with respect to the Dispute pursuant to
Section 14.5(c).

 

(c) Subject to Section 11 and 14.5(a), if the Parties are unable to resolve any
Dispute through the procedures described in Section 14.5(b) above, the Dispute
shall, at the request of either Party to the Dispute, be finally settled by
arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce (the “ICC Rules”)*****.

 

(d) The arbitration panel shall consist of ***** arbitrators, each of whom must
have *****, who shall each be nominated, appointed and confirmed by the
International Court of Arbitration of the International Chamber of Commerce in
Paris, France (the “ICC Court”) in accordance with the ICC Rules (other than
Article 8 of the ICC Rules). The

 

-38-



--------------------------------------------------------------------------------

ICC Court shall appoint one of the arbitrators as the presiding arbitrator. The
place of arbitration shall be Washington D.C., and the language of the
arbitration shall be English.

 

(e) Without limiting the ICC Rules, the Parties and the arbitrators shall use
all reasonable efforts to ensure that the terms of reference for the Dispute
have been agreed upon and signed as soon as practicable and in any event within
two (2) months after the Dispute was referred to the ICC. *****

 

(f) *****

 

(g) *****.

 

(h) *****.

 

(i) *****

 

(j) *****

 

(k) *****

 

(l) The arbitrators shall issue the award (including grounds and reasoning) in
writing no later than ***** following the conclusion of the last arbitration
hearing, unless otherwise agreed by the Parties.

 

(m) The Parties shall use reasonable efforts to conclude the arbitration
hearings within ***** following the confirmation of the arbitration panel.

 

(n) The Parties specifically agree that the arbitrators shall be empowered to
award injunctive or other equitable relief (including, but not limited to
interim relief) should they see fit. The award of the arbitrators shall be final
and binding on the Parties and may be enforced in any court of competent
jurisdiction.

 

(o) *****.

 

(p) Provided the Agreement has not terminated and unless their continued
performance would be likely to cause them irreparable harm, the Parties covenant
to continue performance under the Agreement in accordance with the terms hereof,
pending the final resolution of the Dispute, and without limiting the foregoing
shall continue their participation in the cooperation and Project Steering
Committee provided for in this Agreement.

 

(q) *****

 

14.6 Relationship of Parties. Both Parties are independent contractors under
this Agreement. Nothing contained in this Agreement is intended nor is to be
construed so as to constitute Tanox or Novartis as partners or joint venturers
with respect to this Agreement. Neither Party shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any other contract,
agreement, or undertaking with any Third Party.

 

-39-



--------------------------------------------------------------------------------

14.7 Assignment. Either Party may freely assign this Agreement or any of its
rights, interests, duties or obligations hereunder, in whole or in part, to an
Affiliate, provided that such assignment shall not relieve in any way the
obligations of an assigning Party hereunder. Subject to the Parties’ rights to
grant sublicenses, neither Party shall assign this Agreement or any of its
rights, interests, duties or obligations hereunder to a Third Party without the
prior written consent of the other Party (and any attempt to do so shall be null
and void) unless such assignment is part of a merger, acquisition or sale of
such Party or all or substantially all of its assets (in which case no consent
is required). This Agreement shall be binding upon and inure to the benefit of
the successors and permitted assigns of each of the Parties.

 

14.8 Severability. If any provision herein shall be held invalid or
unenforceable by a court of competent jurisdiction or other authority in any
Regulatory Jurisdiction, the remainder of the provisions herein shall remain in
full force and effect with respect to such Regulatory Jurisdiction and shall not
be affected thereby. To the extent that any provision hereof shall be held to be
wholly or partially invalid or unenforceable in any Regulatory Jurisdiction, the
Parties shall use their best efforts to replace the invalidated provision with a
valid and enforceable provision which, insofar as practicable, implements the
intent of the invalidated, or partially invalidated, provision with respect to
such Regulatory Jurisdiction.

 

14.9 Entire Agreement. This Agreement, together with the TCA and the Ancillary
D&L Agreement (together with all exhibits and schedules thereto), constitutes
the entire agreement of the Parties hereto regarding the subject matter hereof
and, except as otherwise specified herein, supersedes all prior agreements of
the Parties with respect to such subject matter. This Agreement supersedes and
replaces the Original D&L Agreement, Supplemental Agreement and Loan Agreement.

 

14.10 Amendments. No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by each of the Parties.

 

14.11 Waiver. Nothing contained in this Agreement shall cause the failure by any
Party hereto to insist upon strict compliance with any provision hereof by any
other Party to operate as a waiver with respect to such provision, unless such
waiver is in writing and delivered to such other Party hereto in accordance with
Section 14.3 hereof. The failure from time to time by any Party to exercise, or
the waiver by such Party of, any of such Party’s rights or remedies hereunder
shall not operate or be construed as a continuing waiver of the same or of any
other of such Party’s rights or remedies provided under this Agreement.

 

14.12 Agreement to Perform Necessary Acts. Each Party agrees to take or cause to
be taken such further actions, and to execute, deliver and file or cause to be
executed, delivered and filed such further documents and instruments, and to
obtain such consents, as may be reasonably required or requested by another
Party in order to put into full effect the purposes, terms and conditions of
this Agreement.

 

14.13 Compliance with Applicable Laws. The Parties, and their respective
Affiliates, shall perform their obligations under this Agreement, including any
Development, manufacture or Commercialization of Products hereunder, in
compliance with applicable Legal Requirements. No Party or any of its Affiliates
shall, or shall be required to, undertake any

 

-40-



--------------------------------------------------------------------------------

activity under or in connection with this Agreement which violates, or which it
believes, in good faith and on the advice of counsel, may violate, any
applicable Legal Requirements. Without limiting the foregoing, in the event that
any Party commercializes any competing product outside of the collaboration
contemplated by this Agreement, the Parties shall, to the extent necessary to
comply with applicable Legal Requirements, institute screening procedures to
ensure that such Party’s representation on the Project Steering Committee will
not disclose or exchange pricing information or other competitively sensitive
information with personnel of such Party who are responsible for
commercialization of such competing products outside of the collaboration
contemplated by this Agreement.

 

14.14 Limitations on Liability.

 

IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES BE LIABLE TO THE OTHER PARTY OR
SUCH OTHER PARTY’S AFFILIATES OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES
OR AGENTS FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS) SUFFERED BY THE OTHER PARTY OR
SUCH OTHER PARTY’S AFFILIATES OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES
OR AGENTS UNDER THIS AGREEMENT. Notwithstanding any of the foregoing in this
Section 14.14 to the contrary, nothing in this Section 14.14 shall limit a
Party’s right to seek and recover royalties or profit share payments which would
have been payable or due under Section 9 of this Agreement but for a Party’s
breach of this Agreement.

 

14.15 Third Party Beneficiaries. The provisions of this Agreement are solely for
the benefit of the Parties hereto and are not intended to confer upon any person
except the Parties hereto any rights or remedies hereunder, and there are no
Third Party beneficiaries of this Agreement and this Agreement shall not provide
any third person with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

14.16 Fees and Expenses. Unless specifically provided for herein, each Party
shall bear its own fees and expenses incurred in connection with the
transactions contemplated by this Agreement.

 

14.17 Descriptive Headings. The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

14.18 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Party.

 

14.19 Language. The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”.

 

-41-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on the day and year first
above written.

 

TANOX, INC.

By:        

--------------------------------------------------------------------------------

   

Name: Nancy T. Chang

   

Title: President and Chief Executive Officer

 

NOVARTIS PHARMA AG

By:        

--------------------------------------------------------------------------------

   

Name: Daniel J. Weston

    Title: Global Head, Alliance Management, Business Development & Licensing

 

By:        

--------------------------------------------------------------------------------

   

Name: Kimberly J. Urdahl

   

Title: Head of Legal, Primary Care

 

-42-



--------------------------------------------------------------------------------

EXHIBIT A

 

Exhibit A

 

Exclusively Licensed Tanox Patents

 

*****

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT B

 

Exhibit B

 

Products

 



--------------------------------------------------------------------------------

EXHIBIT C

 

Exhibit C

 

Potential Product Report Information

 

Each Potential Product Report shall set forth, in reasonable detail, the
following information regarding the Potential Product which is the subject of
the report:

 

*****

 



--------------------------------------------------------------------------------

EXHIBIT C

 

Item

--------------------------------------------------------------------------------

  

Guideline

--------------------------------------------------------------------------------

1   

*****

2   

•      *****

3   

*****

    

•      *****

4   

*****

    

*****

    

•      *****

    

*****

    

•      *****

5   

•      *****

6   

*****

    

•      *****

7   

*****

    

•      *****

8   

*****

    

•      *****

 

Page 2